Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 1 of 39




                EXHIBIT C
          Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 2 of 39
                                                                       I 1111111111111111 11111 1111111111 1111111111 111111111111111 111111111111111111
                                                                                                      US0097 60628B2


c12)   United States Patent                                                     (IO)   Patent No.:     US 9,760,628 B2
       Smit et al.                                                              (45)   Date of Patent:    *Sep.12,2017

(54)   SYSTEM AND METHOD FOR                                                             3/0237 (2013.01); G06F 8/33 (2013.01); G06F
       ASYNCHRONOUS CLIENT SERVER                                                             17/243 (2013.01); G06F 17/271 (2013.01);
       SESSION COMMUNICATION                                                                          H04L 67/38 (2013.01); H04L 69/329
                                                                                                                               (2013.01)
(71)   Applicant: MasterObjects, Inc., Zeist (NL)
                                                                            (58)    Field of Classification Search
(72)   Inventors: Mark Hans Smit, Maarssen (NL);                                    CPC ............. G06F 17/271; G06F 17/30684; G06F
                  Stefan M. van den Oord, Best (NL)                                                   17/2785; G06F 17/28; G06F 17/3064
                                                                                    USPC ........ 709/203, 217,219,224,227,228,229
(73)   Assignee: Masterobjects, Inc.                                                See application file for complete search history.
(*)    Notice:      Subject to any disclaimer, the term ofthis              (56)                          References Cited
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 274 days.                                                      U.S. PATENT DOCUMENTS
                    This patent is subject to a terminal dis-                      4,255,796 A             3/1981 Gabbe
                    claimer.                                                       4,648,044 A             3/1987 Hardy
                                                                                                            (Continued)
(21)   Appl. No.: 14/027,645
                                                                                             FOREIGN PATENT DOCUMENTS
(22)   Filed:       Sep. 16, 2013
                                                                           EP                         1054329      11/2000
(65)                  Prior Publication Data                               JP                         8075272       5/1983
                                                                                                            (Continued)
       US 2014/0095539 Al           Apr. 3, 2014
                Related U.S. Application Data                                                         OTHER PUBLICATIONS
(63)   Continuation of application No. 13/366,905, filed on
                                                                           Andrew Clinick, Remote Scripting, Apr. 12, 1999, MSDN, pp. 1-6.*
       Feb. 6, 2012, now Pat. No. 8,539,024, which is a
                                                                                                            (Continued)
                        (Continued)

(51)   Int. Cl.                                                            Primary Examiner - Barbara Burgess
       G06F 17124             (2006.01)
       G06F 17130             (2006.01)                                     (57)                            ABSTRACT
       H04L 29106             (2006.01)                                    The invention provides a session-based bi-directional multi-
       H04L 29108             (2006.01)                                    tier client-server asynchronous information database search
       G06F 9/44              (2006.01)                                    and retrieval system for sending a character-by-character
       G06F 3/023             (2006.01)                                    string of data to an intelligent server that can be configured
       G06F 17/27             (2006.01)                                    to immediately analyze the lengthening string character-by-
(52)   U.S. Cl.                                                            character and return to the client increasingly appropriate
       CPC ...... G06F 17/30696 (2013.01); G06F 171276                     database information as the client sends the string.
            (2013.01); H04L 29106 (2013.01); H04L 67102
                  (2013.01); H04L 671142 (2013.01); G06F                                            31 Claims, 17 Drawing Sheets



                                                                  .
                                           .UH···--.-~ '
                                                                  QucstObjects
                                                                       Client            ~
                                                                                              ~




                                                                           ½,...-102
                                                                  •
                                             l(JJ- , .....
                                                             "-
                                                                  QuestObjecLsi
                                                                     Server                   Joo



                                                                           l-l,.,..,·- 1()4
                                              ms-
                                                     '"' .        .,

                                                                  QnestObjccls
                                                                        .

                                                                    Service
           Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 3 of 39


                                                            US 9,760,628 B2
                                                                      Page 2


               Related U.S. Application Data                                       7,000,179   B2      2/2006   Yankovich
                                                                                   7,032,030   Bl      4/2006   Codignotto
        continuation of application No. 09/933,493, filed on                       7,039,635   Bl      5/2006   Morgan
        Aug. 20, 2001, now Pat. No. 8,112,529.                                     7,043,530   B2      5/2006   Isaacs
                                                                                   7,058,944   Bl      6/2006   Sponheim
                                                                                   7,089,228   B2      8/2006   Arnold
(56)                     References Cited                                          7,100,116   Bl      8/2006   Shafrir
                                                                                   7,117,432   Bl     10/2006   Shanahan
                   U.S. PATENT DOCUMENTS                                           7,177,818   B2      2/2007   Nair
                                                                                   7,181,459   B2      2/2007   Grant
       4,823,310   A     4/1989 Grand                                              7,185,271   B2      2/2007   Lee
       5,444,823   A     8/1995 Nguyen                                             7,216,292   Bl      5/2007   Snapper
       5,572,672   A    11/1996 DeWitt                                             7,240,045   Bl      7/2007   Bushee
       5,659,732   A     8/ 1997 Kirsch                                            7,251,775   Bl      7/2007   Astala
       5,682,538   A * 10/1997 Lemire ................. G06F 17/243                7,284,191   B2     10/2007   Grefenstette
                                                                 715/210           7,308,439   B2     12/2007   Baird
       5,715,443   A     2/1998 Yanagihara                                         7,346,667   B2      3/2008   Ashcroft et al.
       5,724,457   A     3/1998 Fukushima                                          7,383,299   Bl*     6/2008   Hailpern et al. .............. 709/203
       5,748,512   A     5/ 1998 Vargas                                            7,424,510   B2      9/2008   Gross
       5,765,168   A     6/ 1998 Burrows                                           7,467,131   Bl     12/2008   Gharachorloo
       5,778,381   A     7/ 1998 Sandifer                                          7,499,940   Bl      3/2009   Gibbs
       5,790,793   A     8/ 1998 Higley                                            7,512,654   B2      3/2009   Tafoya
       5,802,292   A     9/1998 Mogul                                              7,526,481   Bl      4/2009   Cusson
       5,805,911   A * 9/1998 Miller ........................... 715/234           7,559,018   B2      7/2009   Matti
       5,845,300   A * 12/1998 Comer et al. ................. 715/203              7,610,194   B2     10/2009   Bradford
       5,896,321   A     4/1999 Miller                                             7,647,225   B2      1/2010   Bennett
       5,978,800   A    11/1999 Yokoyama                                           7,647,349   B2      1/2010   Hubert
       6,006,225   A    12/1999 Bowman                                             7,672,932   B2      3/2010   Hood
       6,065,048   A     5/2000 Higley                                             7,676,517   B2      3/2010   Hurst-Hiller
       6,070,184   A     5/2000 Blount                                             7,769,757   B2      8/2010   Grefenstette
       6,078,914   A     6/2000 Redfern
                                                                                   7,788,248   B2      8/2010   Forstall
       6,169,986   Bl    1/2001 Bowman
                                                                                   7,836,044   B2     11/2010   Kamvar
       6,253,228   Bl    6/2001 Ferris
       6,275,820   Bl    8/2001 Navin-Chandra                                      7,840,557   Bl     11/2010   Smith
       6,278,992   Bl * 8/2001 Curtis et al ................... 707/711            7,840,589   Bl     11/2010   Holt
       6,292,806   Bl    9/2001 Sandifer                                           7,856,432   B2     12/2010   Tesch
       6,305,008   Bl * 10/2001 Vaidyanathan ........... G06F 8/33                 7,890,516   B2      2/2011   Zarzar Charur
                                                           707 /999 .104           7,890,526   Bl      2/2011   Brewer
       6,347,312   Bl    2/2002 Byrne                                              7,900,228   B2      3/2011   Stark
       6,356,905   Bl * 3/2002 Gershman et al. .......... 705/26.8                 7,941,819   B2      5/2011   Stark
       6,381,593   Bl    4/2002 Yano                                               8,131,258   B2      3/2012   Smith
       6,397,212   Bl    5/2002 Biffar                                         2001/0049676    Al     12/2001   Kepler
       6,408,294   Bl    6/2002 Getchius                                       2002/00497 56   Al *    4/2002   Chua et al. ....................... 707 /4
       6,421,675   Bl    7/2002 Ryan                                           2002/0069122    Al      6/2002   Yun
       6,434,547   Bl    8/2002 Mishelevich et al.                             2002/0078045    Al      6/2002   Dutta
       6,484,162   Bl   11/2002 Edlund                                         2002/0129012    Al*     9/2002   Green ............................... 707 /3
       6,496,833   Bl   12/2002 Goldberg                                       2002/0138571    Al      9/2002   Trinon
       6,539,379   Bl * 3/2003 Vora et al.                                     2002/0138640    Al      9/2002   Raz
       6,539,421   Bl    3/2003 Appleman                                       2002/0184343    Al     12/2002   Ashcroft et al.
       6,564,213   Bl* 5/2003 Ortega et al.
                                                                               2003/0033288    Al      2/2003   Shanahan
       6,578,022   Bl    6/2003 Foulger
                                                                               2003/0041058    Al      2/2003   Ibuki
       6,598,051   Bl    7/2003 Wiener et al.
       6,629,092   Bl    9/2003 Berke                                          2003/0061200    Al      3/2003   Hubert
       6,629,132   Bl    9/2003 Ganguly                                        2003/0071850    Al      4/2003   Geidl
       6,633,874   Bl   10/2003 Nusbickel                                      2003/0120554    Al      6/2003   Hogan
       6,647,383   Bl   11/2003 August                                         2004/0093562    Al      5/2004   Diorio
       6,671,681   Bl   12/2003 Emens                                          2004/0141011    Al      7/2004   Smethers
       6,687,696   B2    2/2004 Hofmann                                        2004/0142720    Al      7/2004   Smethers
       6,697,849   Bl    2/2004 Carlson                                        2004/0205448    Al     10/2004   Grefenstette
       6,704,727   Bl    3/2004 Kravets                                        2005/0022114    Al      1/2005   Shanahan
       6,704,906   Bl    3/2004 Yankovich                                      2005/0055438    Al      3/2005   Matti
       6,732,090   B2    5/2004 Shanahan                                       2005/0120005    Al      6/2005   Tesch
       6,772,150   Bl    8/2004 Whitman                                        2005/0283468    Al     12/2005   Kamvar
       6,778,979   B2    8/2004 Grefenstette                                   2006/0004843    Al      1/2006   Tafoya
       6,789,120   Bl    9/2004 Lee et al.                                     2006/0026636    Al      2/2006   Stark
       6,801,190   Bl   10/2004 Robinson                                       2006/0026638    Al      2/2006   Stark
       6,820,075   B2   11/2004 Shanahan
                                                                               2006/0031880    Al      2/2006   Stark
       6,823,514   Bl   11/2004 Degenaro
                                                                               2006/0041927    Al      2/2006   Stark
       6,829,607   Bl * 12/2004 Tafoya et al.
       6,832,218   Bl   12/2004 Emens                                          2006/0143307    Al      6/2006   Codignotto
       6,859,908   Bl    2/2005 Clapper                                        2006/0184546    Al*     8/2006   Yano et al. ..................... 707/10
       6,862,713   Bl    3/2005 Kraft                                          2007/0050351    Al      3/2007   Kasperski
       6,879,691   Bl    4/2005 Koretz                                         2007/0050352    Al      3/2007   Kim
       6,912,715   B2    6/2005 Gao                                            2007/0061410    Al      3/2007   Alperin
       6,915,279   B2    7/2005 Hogan                                          2007/0143262    Al      6/2007   Kasperski
       6,922,810   Bl* 7/2005 Trower, II ............. G06F 3/0237             2007/0288648    Al     12/2007   Mehanna
                                                                   704/1       2008/0071561    Al      3/2008   Holcombe
       6,928,425   B2    8/2005 Grefenstette                                   2008/0147788    Al      6/2008   Omoigui
       6,981,215   Bl   12/2005 Lindhorst                                      2010/0267362    Al     10/2010   Smith
          Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 4 of 39


                                                       US 9,760,628 B2
                                                                Page 3


(56)                  References Cited                               Microsoft Coproration, MSN Hotrnail: From Zero to 30 Million
                                                                     Members in 30 Months, Feb. 8, 1999.
                U.S. PATENT DOCUMENTS                                Qualcomm, Inc., Qualcomm Extends Internet E-Mail Presence to
                                                                     the Web, Dec. 10, 1997.
 2011/0106831 Al        5/2011 Zarzar Charur                         Johnson, et al., A Hypertextual Interface for a Searchers Thesaurus,
 2011/0173217 Al        7/2011 Kasperski
                                                                     Jun. 11-13, 1995, 15 pages.
 2011/0320472 Al       12/2011 Griffith
                                                                     Deadmond, Address Book: What a Concept!, Jun. 1, 1999, 2 pages.
                                                                     Hassan, Stanford Digital Library Interoperability Protocol, 1997, 42
            FOREIGN PATENT DOCUMENTS
                                                                     pages.
JP            Hl0-105562           4/1998                            Buyukkoten, Focused Web Searching with PDAs, May 15-19, 2000,
JP           2001-154789           6/2001                            21 pages.
                                                                     O'Brien, The New Domino R5 Directory Catalog,: An Administra-
                                                                     tor's Guide, Nov./Dec. 1998.
                  OTHER PUBLICATIONS
                                                                     Beaulie, et al., Okapi at TREC-5, Jan. 31, 1997, 23 pages.
Doherty, Web-based E-mail, May 29, 2000, 3 pages.                    Jones, Graphical Query Specification and Dynamic Result Previews
Cheong, et al., A Boolean Query Processing with a Result Cache in    for a Digital Library, 1998, 9 pages.
Mediator Systems, Advances in Digital Libraries, May 22-24, 2000,    Jones, Dynamic Query Result Previews for a Digital Library, Jun.
10 pages.                                                            1998, 3 pages.
Jakobsson, Autocompletion in Full Text Transaction Entry: A          Unknown Author, Using Netscape Communicator at Lehigh, ND,
Method for Humanized Input, 1986, vol. 17.                           15 pages.
Livingston, Windows 98 Secrets, 1998, pp. 232-235.                   Unknown       Author,     Ajax    (Programming),      Wikipedia.org,
Markatos, et al., On Caching Search Engine Results, May 2000, 23     XP-002401064.
pages.                                                               International Searching Authority, International Search Report for
Krishnamurthy, et al., Web Protocols and Practice: HTTP/1.1,         PCT/US02/25729, Nov. 5, 2002, 3 pages.
Networking Protocols, Caching and Traffic Measurement, 2001.         Harless, Membership Database on USA Gymnastics Online, 1996,
Kientzle, A JAVA Applet Search Engine, Feb. 1999.                    5 pages.
Homer, XML in IE5 Programmer's Reference, 1999.                      Nareddy, Introduction to Microsoft Index Server, Oct. 15, 1997, 9
Xia, et al., Supporting Web-Based Database Application Develop-
                                                                     pages.
ment, 1999, 8 pages.
                                                                     Clinick, Remote Scripting, Apr. 12, 1999, Microsoft Corporation, 6
Chen, et al., The Implementation and Performance Evaluation of the
                                                                     pages.
ADMS Query Optimizer: Integrating Query Result Caching and
Matching, Oct. 1993, 21 pages.                                       Masterobjects,      Inc.,    Introducing     QuestObjects,    2006,
Unknown Author, Netscape Communicator for Solaris, 4.7 Release       XP002496891, 25 pages.
Notes, Aug. 20, 1999, 5 pages.                                       European Patent Office, European Search Report for European
Oracle International Corporation, iPlanet Directory Server 4 .11     Patent Application No. EP08252534.6-1226, Oct. 14, 2008, 9 pages.
LDAP Setup and Configuration Guide, Chapter 3, 2001, 14 pages.       European Patent Office, European Search Report for European
Netscape Communications Corporation, Netscape Directory Server       Patent Application No. EP02763441.9, 4 pages.
4.1 Deployment, Adminstrator's Guide, 1999.                          Widjaja, Communication Networks, Fundamental Concepts and
Kapitskaia, et al., Evolution and Revolution in LDAP Directory       Key Architecture, 2004, pp. 315-316 and 611-612, McGraw-Hill
Caches, Advances in Database Technology-EDBT, 2000, pp.              2nd Ed.
202-216.                                                             Marsch, Remote Scripting, XP002401062.
Glick, Global Address Book and LDAP UI Proposal, 2001.               Unkown Author, Using the XML HTTP Request Object,
Unknown Author, Mozilla 0.9.1 Release Notes, 2001, 23 pages.         XP-002401063.
Giovetti, Microsoft Money, COMPUTE!, Jul. 1992, p. 105, Issue
142.                                                                 * cited by examiner
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 5 of 39


U.S. Patent       Sep.12,2017             Sheet 1 of 17               US 9,760,628 B2




                                     !
                                 I
                             ~
                                     QucstObject::
                                        Chent        ..       f<,,<




                                           ½✓-102
                                     I
                    .f(JJ-       f

                         "'""- QttestObjecL<-1
                                         Server      ,.....
                                                              i,..




                                           ~(..~-- 1()4
                    105-         l




                             '       QuestObjecl:s
                                       Service       .....
                                                              ,..


                                         FIG. I
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 6 of 39


U.S. Patent                 Sep.12,2017                   Sheet 2 of 17                        US 9,760,628 B2


                                                                           /"" 201
                                                                       l


                                                      202




                                                                                              C!iem



                                                                                        209


                                    F··20B                       ContrDlkr
                                I




                                                       Persistent
                                                     C),uc~te:t Swre
                                                                                              S.tirve.r

                                                                                                213
              215·-·\
                        \                                                     /
                            \



                                Us-er            Preference     ,,, .l.:~age,
                        Manager                   ~,fanager     Statrn:hcs St,;Jre
                                                                            Syndi<,:.ator




                    \
                    \                            \                                /
                   Query                        Co1uent            Ccmle1~t
                  M:.urngcr                  A.txcss i-foduk    ~!x1:-.cd Ct.cb.i...:
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 7 of 39


U.S. Patent          Sep.12,2017       Sheet 3 of 17            US 9,760,628 B2


                                                            .,..- 30/

              302·
                       ~f-~- - o /

                         _ f_ _                        @)



                                       l
                                       T




                                       l

                                   FJC;_ 3A
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 8 of 39


U.S. Patent       Sep.12,2017           Sheet 4 of 17       US 9,760,628 B2




            310--
                     T
                                                    -....
                                                        X
                     ==      North Carolina         ==
            311---           United States of Ameri
                             USA
                     fjj=
                     cr                             =T
                                               ......
                                                    --
                     LL
                        NC
                     ::::)
                     I-
                     ca United States of Ameri
                     I- Charlotte
                     z
                        Greensboro
                             Raleigh
                     I-
                     0::     cardinal (bird)
                             Last of the Mahicans =T
                     ThesaASoundsAPrefs/

                                  FIG. 3B
                                                                {313
         ,--------------------~
                                                                X
 314--   North Carolina        .... ~ NC                            - - 315
         United States of Ameri hl United States of Ameri       ----l...,-
                                                                             316
                                                                             317
         USA                        1- Charlotte
                                       z Greensboro
                                         Raleigh
                                       ~ cardinal (bird)
                                         Last of the Mahicans ...
 319--   Recent Terms                            Sounds Prefs

                     l311
                                  FIG. 3C
                                                                                      Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 9 of 39




                                                                                                                                                                                                                                                                                                                                   e
                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                   00
                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                   ~

                                                                                                                                                                                              I
                                                                                                                                                                                                  r·400
                                                                                                                                                                                                                                                                                                                                   =
                                                                                                                                                                                                                                                                                                                                   ~



Qo:\r::t:v2C<i:tnfH,tlit1.'lt                                 QoCLentQ\lei.ter                                        Q<1ClfontContrditr                                 Q1JS er.';.;rControlfor                              Q68essi.®                          Q<'rS$r;;erQw6srer                       QL>S-er-rfo,
                                                                                                                                                                                                                                                                                                                                   rJ'1
                                                                                                                                                                                                                                                                                                                                   ('D
 40!-A...                                   ~.                                                                                          ~,                                             ~,                                                                                   ~                                                      '?
                    ~
                    )                                                                 ..., .                                        n
                              ....   ,j,      ·.                                                                                                                                                                                                                                                                 -

      . ,,n1,.litll'.,W                                                                        •                                        J                                              l                                                                                    i                                    '
                                                                                                                                                                                                                                                                                                                                   ....N
                  l
                                                                                          teiwrtet                                      ·
                                                                                                                                      qui:::itt:rRtg1~t<rr           •                 '
                                                                                                                                                                                                  regl~~et                                      .. ;
                                                                                                                                                                                                                                                                            n
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                            j .                                  'ii
                  Jl
                  ';
                  l:
                  t ~. . ,
                  ,,                                      ;,.,.,t,•ili·"'
                                                                                                                          '
                                                                                                                     rt'?.'!$h·rcdJ
                                                                                                                                    !
                                                                                                                                    ·u-
                                                                                                                                    ; •


                                                                                                                       '._z";,..~'--J
                                                                                                                                            l
                                                                                                                                                   "',c;/•• t l~         ' '
                                                                                                                                                  .........:i ;;r.,,;::gi:-;,-cn:
                                                                                                                                                ~.....,.,..,_,
                                                                                                                                                                                  d
                                                                                                                                                                                   • 1-:,.:-...;.;;.._-!-----o..1 P-:lgSt'O'r
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                  ' .
                                                                                                                                                                                                                                                             re5.p:st!1'    u
                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                        tl:W f ◄
                                                                                                                                                                                                                                                                                    mi!w!:.-::e
                                                                                                                                                                                                                                                                                                   .'' . ;~     ,,.,
                                                                                                                                                                                                                                                                                                              "''

                                                                                                                                                                                                                                                                                                   m:nrurr.et, 1--
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                          f(Ji'l
                                                                                                                                                                                                                                                                                                                   •'f ,:,:
                                                                                                                                                                                                                                                                                                                                   ~


                                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                                                                                                                   0



                                                                                                                                                                                                                                                                                                                I
                                                           f~Jl l.r..,    I~:~{       ~_...,..,__                ,                                                                                                                        1' ~,,-~,              ~ - -          .
                                                                                                                                                                                                                                                                                                                                   --.J
     (;'          ,.,,                                                                                                              .)                                                    ;                                               •                                 '                                     j

 4!;;,--.,._I            .
                     \ ,:a),lx.acl<orfsr1:tf'a·1                                                        t,
                                                                                        .npuiBtmcrAp~1df'~\~•""'"°'""""'
                                                                                                                      t
                                                                                                                                        ;
                                                                                                                                                                     ,._
                                                                                                                                                                                       '
                                                                                                                                                                          .,,-,3: ,,~ ,i ·, · , . :, · . ~
                                                                                                                                        .,: ~~.;.!i~.trl"vi;j:J\,f~})pt.fl~                                                       . >. ~ 1
                                                                                                                                                                                                                                          l                                 '
                                                                                                                                                                                                                                                                            j
  !J A
                          • I. •           ~~.--. .. n;----,.r,,•~.,,_~

                  f! ..h<1rn1.,·•tert~VtrJ1'1/
                                                                                      1
                                                                                       (S,..,...-,;1~~1lt.(,._l..._.. lo"~:Jd-;..1•+~; u: ~ I...,~ ,.~u .. +t'..,;,,;A
                                                                                       ;,,",,,       •.,,fi:.,.r-'< = ,,~,.;,,v, , ,                                                     ._1np.dt.1_ile,:e,pf'8_.
                                                                                                                                                                           · -4,.;: ""'7""~-'.""
                                                                                                                                                                         J~-!
                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                    tlj·a J ;                                 l
                                                                                                                                                                                                                                                                      .._...,~--=
                                                                                                                                                                                                                                                                                                                 ,;
                                                                                                                                          ·. ..,.,,.,,< rriilr,~1. u ..,~. 1,i,:p1ill,;;y~o'.11Jl(>nd('.'l'J
            ____ .,
                                                                                                                                                                                                    ....... ,.,........,.,,,.,,.f_.,_...~
4,
                          v•-
     f.,,
                  !'i ,
                  •
                                                                                       .-1.._..__ .. --~-~i,.,.,i                                                                         ,,,,__ ;,r,,_ ,,                                                                   ' W't"''"1-'>l:l'1
                                                                                                                                                                                                                                                                                  , .•.r,     .,                .'"1
                                                                                                                                                                                                                                                                                                                ,,                 rJ'1
                          f                                                                     , "       1  ,        •                     l      ,             .         .          i                                                               .• ,           , .. l            1d:!vlksilf'ab'          '. l-- 405         =-
                                                                                                                                                                                                                                                                                                                                   ('D

                  !1:,.ccnte.:itCh~nr;eEvemJ .i:e@,,:;-;ctt~rx.att:f;,1:>'J i•~{lllt.ltSett:r-Aierae"Jj                                                                                                                                         re.¾ll!~-~'.:!rd:xt11~'ab'; i .           ··                    ,i                 a
 (l '>
        '
       . , • .             <
4ill ~-1 j charrtcte:i:EveiWPt'I
                                      #".; .
                                                    , ._. l
                                           : 'inputB-utJi:rApp«idf.'c'l
                           1;:...,...._....,                      • ,
                                                                        1., ~1HSdlpJatefab'•
                                                                               • , ._. . . •                                                                                                                                                    ra'f:.i!tSetUpe.,iteta!f'
                                                                                                                                                                                                                                                            ·. · -~ J                              ~illti•iq:Ji
                                                                                                                                                                                                                                                                                                       =. -~ ;i--4/Jf
                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                            · .,
                                                                                                                                                                                                                                                                                                                                   Ul

                                                                                                                                                                                                                                                                                                                                   ........
                                                                                                                                                                                                                                                                                                                                   0

4or;~-- I
       l          :,
                                                                                  I
                                                                                  l
                                                                                                                                    Iiiim;mRufferAJ!Pe'~iiC•~·J                                           ~~---.:::::-:-:+---:.,;_:.::;.:;::::.::                                                   uit1_'i.ib'ii  L.,....4()8
                                                                                                                                                                                                                                                                                                      __......,_,_,!               --.J


                                                                                                                                                                                                                                                                                         ~ 1-.. .41O
                  \!                                                              '             .                                   ii                                                        l-'"~:....;==;,.;.::i:.c;:;;;::;        =t--------..i                                        c   abt'J            ,·
                  Lk,""°,a,.,,.1;,.,,,,                                                   "-"""""Jpd,,,('.i-oj j µ;<,o}:""'_!lp,;,1'(••¾1                                                                                                       ,,.u!CSttUp<iatc{'~~j
                                                                                                                                    tr                                                                                                                                      v                                   '
                      i                                                           -~
                                                                                                                                                                                                                                                                            I                                   !
                                                                                                                                                                                                                                                                                                                                   d
                                                                                                                                                                                                                                                                                                                                   rJl.
                                                                                                                                                                                                                                                                                                                                   \0
                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                               FIG. 4                                                                                                                                              0--,
                                                                                                                                                                                                                                                                                                                                   =
                                                                                                                                                                                                                                                                                                                                   O'I
                                                                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                                                                                   00

                                                                                                                                                                                                                                                                                                                                   =N
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 10 of 39


U.S. Patent             Sep.12,2017           Sheet 6 of 17                          US 9,760,628 B2



         Active Component
     501 ~"\.
         _...:-....-----,
          initialfat.iCEent
                Quester
                            ---,~-----~~.----7·
                                                    ~e-
                                                          503                           F. 504
                                        &citd t1vent t..1   J..----a!>of    {re)activatc
                              no       Clfoni Quest~                       event n.,'""Ceifc.r



            dt~Stroy Ciient
                Qn.e:ster


                 STOP
                                     FJG, 5A




                                   \\'ait fo-r cve»t fh.,ro
                                      Client Quester




                                   pTccess event from
                                      Ufont Qu◊skt
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 11 of 39


U.S. Patent         Sep.12,2017           Sheet 7 of 17                   US 9,760,628 B2


                      Client Quester
                                     /---60.l
                      register using
                     Client Cont.roller
           -----w-;.,,i..,_--~---~~-----·-_~-_-~-_----_-__- _-_--6=0_]__ 1

                                                  deregistcr nsitig             ,
                                                 Client Controller
                                                                                1

                                                          STOP


                                                                --606



                607\

                  update input· buffer and
                11otify depe:ndi~nt Questers.

                608·--·\                                        r··61J

                                                 send input-buff::er
                                          no      ,-:hanr.)'e:·messa11e
                                                         e          ~~



                                                                  /-·--612
                                                     (re)autivak
                           get results             rn.sult retriever
                           from cache:

                  6IO ~-\.,
                             . active,
                        notitv
                           component

        l..~----·-··•·----~--__,___,---~----,..-.1
        '

                                           FIG. 6~4
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 12 of 39


U.S. Patent       Sep.12,2017          Sheet 8 of 17   US 9,760,628 B2




                             wait for resuln;
                              from.server




                                                  no




                                                  no

                        616····'\
                        l)Otify active: component
                        a11d. dependeru Questers
                         617\
                                store r~st1lrs.
                                  in cache




                                 .F1(;. 6B
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 13 of 39


U.S. Patent           Sep.12,2017              Sheet 9 of 17                          US 9,760,628 B2




                                          rc:,;!u:rt: frow
                                      q.._1,::-s.k-'1' Store ani
                                    regi.ster with Se-rvic<..'.

                                                          ;:--··7C5                           /·-/04
          initialize and fogfatct                pnJCCSS                    rtticwt la$I
              with Sen-k~                    query rnsulffi'          'l,.,""'V
                                                                      -b-~V:J.;,; t·•C,
                                                                                    '~>-..,.s·,n,t·''"'
                                                                                              ii.;1 l'
                                                                                                  \,,&.,,




                                       STOP
                                                                                     ,r--110
                                                                      $Cud qaer:_y
                                                                       to Se,vice




          wait _k1r input bu.fier
           .:h,Jngc n)t"__.,~;uge


               up-date input
                  b1:1f1t'.r



                                            FJG. 7A
Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 14 of 39




                                                                          e
                                                                          •
                                                                          00
                                                                          •
                                                                          ~
                                                                          ~
                                                                          ~
                                                                          ~


                                                          r111            =
                                                                          ~



   Process Query Resmhs
                                             Stare results
                                                in cM:he                  rJJ
                                                                          ('D

                                                                         '?
                                                            r7J8          ....N
                                                                         '-"
                                                     usage                N
   714--"'/                              -stat.ist.ics t<> service        ....
                                                                          0
                                                                          -....J



                                                               /,:-719
                                                                          rJJ
                                                                          =-
                                                                          ('D

                                                                          .....
                                                                          ('D

                                                                          ....
                                                                          0
         send result.;:;. to                                              ........
                                                                          0

         Client Q~ester                                                   -....J
                I
    ,,..16 , .
    /   j _,.




                                                                          d
                               }7G. 7B                                    r.,;_
                                                                         '-""-0
                                                                          -....l
                                                                          0--,
                                                                         =
                                                                         O'I
                                                                          N
                                                                          00

                                                                          =
                                                                          N
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 15 of 39


U.S. Patent                  Sep.12,2017                Sheet 11 of 17                       US 9,760,628 B2



                f""'---------------=-=-~-,,,,,v
                         QoRestiltSet
                  -str-ing:'l.: QnStringfJ                      -qlwryStrh.ig: String
                  .,rzw1mmis: intQ                              -qtttdHier; String
                  ~st::rvk.e: Q0Sztrvice                        -ro'.vnu:ms: int!J
                  -query: (,k,Query                             -rcqw;stcdType,.: Qo''.rypi:i[]
                  ,-1)t>n.1pkte: byte                           -tin1s:xmt: Datz~
                  -tf~t~tNumhcr<)fSt.ti.'1gs: long              --wantsFushing: book,1n
                  -on:ler1;:;d: b<)Ok,m                         -pu.t.hinglnterva!: b.t


                    ___ _____
                  wsckded: int[l
                  -,x,mnt: int
                """"'
                  -resuHSetM: HigDedr:rml
                                  _,,             ...
                                                                                QoType
                                                                         -typz~in:dicatoc byre
                                                                         -typeStririg: String
            Qnlntema!Suing                                                             L *   +
                                                                                             !
                                                                                              i)1X'\~
                                                                                                        f i r questtw
         -i~x.piratkmTime: Date
         -fotchTime: Date
          -v·aht(~; String
         --key: String                         ,1-z~sultSet QoResi,hSet
         .--rwit11datii: LimitedXML            -servke: QoSenrice
                                                --qualltkr: String
                                                -types:: Qo'l)·1)e~u
                                                -in.rmti:3uffor: Stringfkffor
                                                -,nW>Updatdnkrva1: hit
                                                --minirnumI:btd:iTime: int
                                                -rnsultSetHtttd.iSin~; int
                                                -mmt.irnumHatchTin.is:: int
                                                --clien.tl:VfaximumL,,kni::y: foJ
                                                --dtmgcLish:~m:.rs: Q,iQuetkrCkmgui.Listt~iier[l
                                                -apptication.Ftu1z:tion: Strhu~
                                                ~applki.UkmPnJx.yRe-quirn(f 1:H.,n!ein
                                              . -highc:=;tRet~!ivedRei:iu.ltSd.td: BigD;;c'Cirn.al
                                                -ht~:stRcquMte<l; BigDocimat
                                               +addQuestcrChi.mgti.l.isfonerO: voki
                                             ......_.___ _,_ _ _ _ _ _ _ _~---~f,,111···""""


                                  .-.------------+~--------·
                                    z:lient :Q\lClk!nlQucster   "J........
                                                                                                         1L"' Skrs
                                                                             i,crver: :QoS.crvt)r(Jtw:;ter




      +trn.tisforrnJfValicd{).: Stru1g

                                                        FIG. 8A
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 16 of 39


U.S. Patent         Sep.12,2017           Sheet 12 of 17                          US 9,760,628 B2




                                                       Object :r.vtodel: base


               -INPUT_BUFFER__CHANGED: INT
               -RESULT SET CURRENT CfU\NGED: TNT
               ,,RESULT---srrr"'sELECTEI-1. CHANGED: INT
               ,-quester: (,_)oQ11ester   ...
               -t"ventl yp<.t: mt

                   I

                                         -
                   << interface>>
                QQQuestetChangcUst~ner


                                                  -querySttfog: Suing
                                                  -qtmlifier: String
                                                  -.m'!ultSet QoResultSet


        ~
        00
         ob
        LJ..
         CJ)
         CJ)                              --resultsCacht£ntries: Q0Re-:mlti;Cach1.1Entry[J
        ~                                                   l   f nwiJhs(\,,~he
                                                                'I
                                                                I
                                              ~rtiHiltsCache: QoResuttsC.iche
                                              --questers: QoQuestcrf}
                                              ~,;tatistici;Buffw: QotlsHg;;:Ret:ordf}
                                              --statistici;fiuffo:rF1ushTi1m: int
                                              ··a<ldm,s; URL




                                              FIG. 8B
   Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 17 of 39


U.S. Patent       Sep.12,2017       Sheet 13 of 17          US 9,760,628 B2




                                         Obje,ct .tv1odcl: client


                                        base: :QoQuester




      QoClieutCuntmller                 Q-Ot~lientQuester

                                           l .. * dientQuester

                                       Ac:tiveCornponent

                                -dfontQuesters: QoCHentQuester[J




                                FIG. 8C
                                         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 18 of 39




                                                                                                                                                                                                                                                                                                                                      e
                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                      00
                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                        ()bject .ivfodel: server                                                                       ~
                                                                                                                                                                                                                                                                                                                                       ~
                                                                                                                        · c~<-.r-'r,i',t¥rdier                                      l                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                 base:: QnQuestt;:r
                                                                                                                                                                                                                                                                                                                                      =
                                                                                                                          r,( /;,,,./ •.• ..           S •.•~ ,-/,!, . ¥



                                                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                A

                                                                                                      C~oStrv,er(:ontroJ ter                                                                                                                                                                                                           rJJ
      {}nSt1rvictfJixe<:t<~ty                  .:re,{uh-es<;~en:i'fi C~t~on: b(~O le~ln                                                                                                                                                                 Q<'.iS,ffvNf.Jlieitet                                                          ('D

                                                                                                                                                                                                                                                                                                                                      '?
•·S(~rvice!~arnes; Strin.g[] ~ .             j •sesskms: QuSet,skm[!                                                                                                                                                                      •queryVahfat,>r: QcQlie,yValiihtor                                                           ....
--se.r\~·~re/\<ldrt.sses: [HtLf.J se.r~lice    . .persitrtent(Jt!e~~ttJ'Store: (}o.Persi~tt:nt(}ue$t~}1Stnre                                                                                                                              ~-s;Jssi<irr Q?)Se;~tk}n                                                                    ...N
,,,ervk:~:A<ldres;5: t!RLf.]      D\rcctciry ,<:.i>>'> '1.{•-,',f)!¥N•1•/•, ,-,, '·. {),,, <,; ;:,,,, ,.;c,,])J'·r~c·«'<'<
                                                                                                                     ~,~/;i.J•.
                                                                                                                                                                                                                                                                                                                                       N
                                                           ~_,."-',{YJ.~/,.,,,J,.   ,.,,.;o,.,',,_,..,,'1./1.:J,


                                               . .a;,pf{oj;tS:fnchn;nlzer: <J,,t"}:\pp.HostSynchr{>ni2erf.J
                                                                                                                                .
                                                                                                                   "-,,,;;'•~•,.~•.. ,).~.,        ..,_._.        .~;;;,.                                                                 +storn{); Q0StrnedQuc:;ter
                                                                                                                                                                                                                                          ..;...w;:;t<:m;:{): void
                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                                       -....J

                                                                                                                                                                                                        !   Asi;-r~:<'.rCmrtroBer                                                        J
                                                                                                                                                                                                                                          1.. "'• que;~t/~~                       l ''       QlJ(.-0'1/Vf<Ji,l•,>,·,r

                                                                                                                                                                                                      "• l .
                                                                                                                                                                                                                                                                                              '  ,.,..... ~. "'(.-,J;..10~.~ .. ,(.



                                                                                                                                                                                                                                                              , i.. .. ~ ..,--("'r (·»                                                 rJJ
                                                                                                                                                                                                    ',\. ~ *.2'w~''"'''
                                                                                                                                                                                                                 ·' : ':.:~-:}l(l""
                                                                                                                                                                                                                              ':~:-
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                            i   w
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                  sesswn
                                                                                                                                                                                                                                                      ,                                        ' . , . .,
                                                                                                                                                                                                                                                                 v«:;,, .. --<.)·«'.'•Jery•,..-rw.,.i.atrir              I             =-
                                                       , .*
                                                       1)
                                                       • .,~ ·
                                                                                    'f           ,,, . . .
                                                                         J :' {, .('"i-•"-V"'''\V)"l''"'f
                                                                        l")')'·
                                                                                                                                .
                                                                                                                                                                                                                   6




                                                                                                                                                                                                                            qoSessfon
                                                                                                                                                                                                                                                                                                                                       ('D

                                                                                                                                                                                                                                                                                                                                       .....
                                                                                                                                                                                                                                                                                                                                       ('D
                                                                                   _.,y~~.,.,··..,_ .1,4..,,.<r _,;, ~,._ .,;..-,.., .


                                                                                                                                                                                                  ....st~.sion.ki: String
                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                       .i;...
                                    QoAppE,:;stSyndxmniz,;~J
                                  -appHostAddress; URL
                                                                                                                                                                                                   --appHcatfr;nJd: String                                                                                                             ........
                                                                                                                                                                                                                                                                                                                                       0

                                                                                                                                                                                                   --serve,Qi;c.s:h.'::rs: QoSe:rve:r<.).uesterD                                                                                       -....J
                                                                                                                                                                                                 ! -S~'.:i;:rumm.:.illcr; QoStrverControllt-r
                                                                                                                       ·r,   f1 pt..Sk,,.Cl.n:,.,_ '1,.,,,.-,, ·'-
                                                                                                                                    $ \~
                                                                                                                                        ;,.y ..           ,..1-
                                                                                                                                                                   ,,,
                                                                                                                                                                       ~ wt).., l'.. q,t,p.y{"' 1·/
                                                                                                                                                                                                ,.-3.r ~--~-

                                                                                     QnPcrsh;tentQue;;:ti;:rStnre
                                                                       •t{tnred()ue~,t~rn: QoStore:<lQue:sterf,J
                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                                       r.,;_
                                                                                                                                                                                                                                                                                                                                      ._.'-0
                                                                                                                   n *                                                                                                                                                                                                                 -....l
                                                                                                                   ,, "                       •·ki"eiViw,,.•i ,,,.
                                                                                                                                              ..,"':   ... >.,....   .........;,   .. ... '.:~    J                                                                                                                                    0--,

                                                                                                        QoStnre<.K}utst.rr                                                                                                                FIG. 8D                                                                                     =
                                                                                                                                                                                                                                                                                                                                      O'I
                                                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                                                       00

                                                                                                                                                                                                                                                                                                                                       =
                                                                                                                                                                                                                                                                                                                                       N
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 19 of 39


U.S. Patent                       Sep.12,2017                          Sheet 15 of 17               US 9,760,628 B2




                                                 QoS yndicator
                    -.ria.rne: String
                    -m.wrs: (k.)tfacr[]
                                                             t
                   +ronkntCha:nnels(); QoCo:ritentChanndf} ~yndfomoi,



                                          L * ' c.:-mtentChanneh
                                     Ot!(\mtentChmmel
         5--_ _ _ _ __ , . ; ' ~ - - - - - - - - - - - - - ~ - ~ - - - - ·
                                                                                        J
          -nan.1.e: String                                                                   content
          -·ks:·~rii-.fr-m
           {. -~- L ..t' -~-- ......'. ~-
                                       Strirnt
                                            . "'-:,
                                                                                             Ch,.mnt')i
          -quervStrim{tv!inLent!th:
            A     ~J            ~.

          --qucryStringRegufarExprcssion,,: Std:ng[J
          -queryStdngFiltt~r-s: String[]
                                                    int
                                                     ~

                                                                                                   -u..
                                                                                                    00
                                                                                                    oO
          -queryV alidator: QoQueryValidator                                                        u..
          .,resultDcscrpit{}r; String                                                                Q)



                                                                                                    -
                                                                                                     Q)
                                                                                                    (./")
          •types: QnTypefl
          -timetviinir.numR.dumfo te:rv::d: int
          -stah~ticsStore: QoUsageStafr~tksSt<>re
          •Ct'>nten t/\c<X'.Js~vfodult: QQCnrrlt}ntA.ux~~rnl'viodul~~
          ~~,, i..Ki:.t,-lh-i\-
                   -❖ i; ;,,::-."QUi::-l
                :-. •   _(        -          ~   ~
                                         J if Q,)R1,"'ultSd
                                     .< ....-;,~--   - -~   :.:-   -~ -~-.                  ~t~ttistics
                                                                                             Store

                                 I
                         O., f   +qtx~ryVal.idator                            1,.*, types

        . basc:;·QoQucryVaHdator I


                                         +eKecuteQuery()~ Q\iResultSet
                                         +startContefltfkssionfr'. int



                                                         FIG. 8E
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 20 of 39


U.S. Patent                                   Sep.12,2017                              Sheet 16 of 17                                 US 9,760,628 B2




                                                                                                      Object tvlodel: service




              -syndk:at<}r: Q<."l-Symlic.,,tor
              -fxn:itcnt(J1anael: Qo(~nntent(~fom.ne1
              ---hstabk~: boolean
              ··prkinglnfo: XML                                                                   .               QoSulxKTiptii:.m
                                                                                       S(ffVK-C t - - - - , ; , - " " " ' l ' ~ ~ - - - - - i
         ~    -mun~: String                                                                             -ic>i'..~fvkx~: QoSen,'tce
              "i.~onttx,tE:nginz~LoginN<'trne; String                                                   -startDate; Date
              -t'onteritEngintLt)ginPass\vord: StT[ng                                                   •-cxpin:1.ti<)RDatc: Date
              --su.bscdptlottR~quin~d: ho<.lk-&n                                                        ··(lliCryLirnit int
 -LU
  00
                                                                                                        --queryLirnitResd: int
                                                                                                        --rzi:suHLhnit int
                                                                                                        -·rtsuHLimitRcsct: in!
  -~
  u...                                                                                                  -•pushAHcrw~.d: boftfoan.
  Q)
  Q)                                                                                                    --ptBh!ntcrvatLhnit int
  V)
                                                                                                        -histi:.Ky.Alfowcd: brn)k~an
              l                   QoUSagi.:Slati:,;ticsStorc                                            -hii.,tnryLim1t: int
         ·-llo>r_-,-t!_t._o-n.""'·b-··:-(""")-_o~t-,:-h---t~-g-e"::R~{.;-.,<,;-X-n-\1~[~]-----;
                   --keepServitt\Stt,i:istks: booknn
                   -k◊epClientDisp!ayt:dStatistics:                           boohm                    O.*
                                                                                              --·--·------·--·►         QoU:rngd:Zecord
                  ~ketpC t ienH..!i-edStatiMics: lx~ol ean                                            f"t'Cmtlst-------------------i
                  .. ki:_icpCllcntHitSuitistks: bookan                                                            ••string:Key: String
                                                                                                                  --stringVJlue: String
                                                                                                                  --rowin.ReStlltS,~t int
                                                                                                                  -tQtalRwwsinRe:i.,uH.Set: int
                                                                                                                  •.dateReh.irnfirsL Date
                                                                                                                  -datd:ZdurnLast: Date
                                                                                                                  -clfout.Disphiy(:x{: b,;Ktk~an
                                                                                                                  -clientUsed: hontean
                                                                                                                  -clientHit: b(Jok:m1
                                                                                                                  --app!icatiunName; String
                                                                                                                  -acti veCnnqxmcntH): String
                                                                                                                  ·t.rner: Qnthw.:r
                                                                      FIG. 8F
    Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 21 of 39


U.S. Patent                 Sep.12,2017                               Sheet 17 of 17                US 9,760,628 B2




                                                         (){)}
                                                                                           r-·911           !
                                                                                                                r   902
                                                                                           I                (


                916· 1I ,.__..,_.....,._
      _.._...____                                                                      I
          1.\pp/\\'ch             1           Qo                                Ap:pHost            r-910
                                                                                                    !
           Scrvtt                        A.dapk,r                            s yncJJ toniz.er
                                                                                       ,,-90i
                                             ! Appikitkm/                              '
                                             · WehHost




                                                   r·903
                                                   I         r--90-1

       r-----    w,   •   --~ -       ----
                                                     I I
                                             I------L--
      lI Apnlkatio.u/\.Veb
           t'
                                              r· 9 l 2 lj.
                                              .
      l       Web Fottn               _..,,.__.___     ;
      l                                      Stihmit             i

      1
      I
                                             Button           l1
      I                 _1-905                         ,· 906 l
      l     .,,.---"';.._--,,                      '
      l ....c:::::=:::::::::;:1                    i             :1
                                         C,m!n..iller M              11-i---
                                      -----..f l
      1

      Ij ,_______
            Qut~ster_,                                           1

      !....---·----------·---. ---·~·--·-- ____ ...;
                           Client App/Browser




                                                             F'JG,9
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 22 of 39


                                                   US 9,760,628 B2
                             1                                                                       2
          SYSTEM AND METHOD FOR                                      with it, and then save it back to a file or database server later.
        ASYNCHRONOUS CLIENT SERVER                                   Most microcomputers worked with data in logical chunks or
           SESSION COMMUNICATION                                     files. This brought a lot of power to end users, but introduced
                                                                     problems in managing the large quantity of enterprise data
                  CLAIM OF PRIORITY                             5    that was no longer stored as a unique entity in one place. For
                                                                     example, a file that was being edited by one user could not
   This application is a continuation of U.S. Pat. No. 8,539,        usually be accessed or modified by other users at the same
024, issued on Sep. 17, 2013, by Mark H. Smit, et al.,               time. It was also difficult to manage multiple copies of the
entitled "SYSTEM AND METHOD FOR ASYNCHRO-                            same data.
NOUS CLIENT SERVER SESSION COMMUNICA-                           10      Toward the end of the 1980's faster microcomputers and
TION", which is a continuation of U.S. Pat. No. 8,112,529,           networks made it practical to work with enterprise data in
issued on Feb. 7, 2012, entitled "SYSTEM AND METHOD                  smaller chunks than files. One example of this new tech-
FOR ASYNCHRONOUS CLIENT SERVER SESSION                               nology was the development of Structured Query Language
COMMUNICATION" by Mark H. Smit, et al, which appli-                  (SQL) relational databases which made it possible to divide
cations are incorporated herein by reference.                   15   software programs into a 'Client' tier and a 'Server' tier that
                                                                     communicated with each other over a network. Client-server
                  COPYRIGHT NOTICE                                   computing thus made it possible to store information cen-
                                                                     trally, yet manage and work with it locally. In the client-
   A portion of the disclosure of this patent document               server paradigm, the client systems concentrated on offering
contains material which is subject to copyright protection.     20   a user-friendly interface to server data, while the server
The copyright owner has no objection to the facsimile                systems were able to handle many client systems at once
reproduction by anyone of the patent document or the patent          while safely managing enterprise data.
disclosure, as it appears in the Patent and Trademark Office            However, the increasing client-server computing intro-
patent file or records, but otherwise reserves all copyright         duced its share of problems. Protocols used to communicate
rights whatsoever.                                              25   between client and server became increasingly complex and
                                                                     difficult to manage. Enterprise IT departments needed
              FIELD OF THE INVENTION                                 increasingly greater resources to manage the proprietary
                                                                     implementations of client operating systems, server database
   The invention relates generally to client-server commu-           systems and middleware protocols connecting the various
nication systems, and particularly to a session-based bi-       30   'tiers' of client-server systems. Data was no longer stored in
directional multi-tier client-server asynchronous search and         one place but was required to be managed within a distrib-
retrieval system.                                                    uted network of systems. Client-server systems also lacked
                                                                     a major advantage of mainframes: in a client-server system
         BACKGROUND OF THE INVENTION                                 any changes to the data on the server weren't immediately
                                                                35   updated on the client.
   A primary task of computer systems is to manage large                 Starting in the 1990's, the Internet has allowed busi-
quantities of information, generally referred to as data. The        nesses, organizations, and other enterprises to easily make
first computers typically stored data using off-line methods,        information available to users without the complex archi-
for example by using punch cards and other primitive                 tecture that client-server systems typically require. Today, an
means. As built-in or on-line storage solutions became more     40   increasing number of software applications are moving their
affordable, data were instead stored in central memory               data and logic or functional processes back to the server tier,
banks. The first enterprise-wide computer systems consisted          from which they can be accessed from the Internet by a wide
of central computers containing central data storage, and a          variety of clients, including thin and very thin-clients, which
large number of user terminals that accessed this server data        typically consist of Internet browsers or small applications
by sending input and receiving output as characters to be       45   (applets) whose sole responsibility is providing an interface
displayed or printed at the terminal. Although these systems         to the user. In many ways, Internet computing (often referred
had a primitive user interface and data access became                to as e-commerce) has brought back the data-handling
increasingly slower as the number of users grew, these               advantages of mainframes. Within the e-commerce environ-
systems nevertheless handled enterprise data with ease and           ment data that change on the server are immediately avail-
great security.                                                 50   able to clients that access the data through the Internet
   The first servers, often referred to as mainframes or mini        (world-wide) or through an intranet (enterprise-wide).
computers, ran on proprietary operating systems. Terminals              Unfortunately, the rise of Internet commerce has also
usually had large input buffers where input was only                 given rise to some of the disadvantages associated with
checked against or committed to the server after entering            mainframe technology. Most Internet connections that pres-
text into a page or form. Many systems only displayed the       55   ent data to the user or client process use the Hyper Text
character entered after it was received and confirmed by the         Transfer Protocol (HTTP) which is inherently "session-
server. Faster servers and more modern server operating              less." This means that, for example, there is no totally
systems, such as UNIX and VMS, offered several advan-                reliable way for the server to automatically update the client
tages in those users could receive immediate feedback after          display once the server data change. It also means that the
each character was typed.                                       60   server only checks the validity of the client or user input
   At the beginning of the 1980s decade, the growing                 after the user sends back or submits an entire input form.
popularity of microcomputers and personal workstations               This apparent disadvantage has also played an important
made it possible to store data locally. Enterprise data was          role in the success of the Internet: because HTTP connec-
distributed over networks of computer systems. To access             tions are session-less, they require much less processing
information it was no longer necessary to have a continuous     65   power and much less memory on the server, while the user
connection to central databases, and instead it was possible         is busy entering data. Thus, Internet applications running on
to copy information to a personal computer, edit and work            web servers can be accessed by millions of people. Because
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 23 of 39


                                                     US 9,760,628 B2
                               3                                                                      4
HTTP and related Internet-based client-server systems do                dependent key words and 'function names' or 'class names'
not provide continuous access to server data, systems some-             previously entered by the developer. Some cell phones and
times incorporate lookup tables and pre-defined values that             personal organizers also automatically type-ahead address
are cached locally. For example, a list of possible countries           book entries or words from a built-in dictionary. Auto-
to be selected by a user of a web page can be sent to the          5    complete functionality facilitates easy entry of data based on
user's computer when that page is first sent to the user and            prediction of what options exist for the user at a single
used thereafter for subsequent country selections. Client-              moment in time during entry of data.
server applications often pre-read the data from the server             Checking as You go
the moment an application or application window is opened,                 More and more word processing programs (most notably
in order to present users with selection lists the moment they     10   Microsoft Word and certain e-mail programs) include so-
need them. This poses problems for data that frequently                 called 'spell checking as you type'. These programs auto-
changes over time since the client system may allow users               matically check the spelling of words entered while the user
to select or enter data that is no longer valid. It also poses          is typing. In a way, this can be seen as 'deferred auto-
problems for large selection lists whose transmission to the            complete', where the word processor highlights words after
client may take a long time.                                       15   they were entered, if they don't exist in a known dictionary.
   To address this some systems incorporate a local cache of            These spell checking programs often allow the user to add
the data frequently accessed by the user. A web browser may,            their own words to the dictionary. This is similar to the
for example be configured to remember the last pages a user             'history lists' that are maintained for the auto-completion of
visited by storing them in a local cache file. A clear disad-           URLs in a web browser, except that in this case the words
vantage of keeping such a local cache is that it is only useful    20   are manually added to the list of possible 'completions' by
as long as the user stays on the same client computer system.           the user.
Also, the local cache may include references to web pages               Software Component Technologies
that no longer exist.                                                      Software component technologies have provided a mea-
   Some other systems with limited network bandwidth (like              sure of component generation useful in client/server sys-
cell phones or personal organizers) can be deployed with           25   tems. One of these technologies is OpenDoc, a collaboration
built-in databases (such as dictionaries and thesauri),                 between Apple Computer, Inc. and IBM Corporation
because it would be impractical to wait for the download of             (amongst others) to allow development of software compo-
an entire database, which is needed before the data is of any           nents that would closely interact, and together form appli-
use. This has the disadvantage that data stored in the device           cations. One of the promises ofOpenDoc was that it would
may no longer be up-to-date because it's really a static           30   allow small developers to build components that users could
database. Also, the cost of cell phones and personal orga-              purchase and link together to create applications that do
nizers is greatly increased by the need for megabytes of local          exactly what the users want, and would make existing
storage. Another important consideration is that keeping                'bloat-ware' applications (notably Microsoft Office and
valuable data in any local database makes it vulnerable to              Corel's WordPerfect Office/Corel Office) redundant, but the
misuse and theft. What is needed is a mechanism that               35   technology was dropped several years ago in favor of newer
addresses these issues that allows a client-server system to            technologies such as CORBA (Common Object Request
retain some element of a session-based system, with its                 Broker Architecture), developed by the Object Management
increase in performance, while at the same time offering a              Group to allow transparent communication and interoper-
secure communication mechanism that requires little, if any,            ability between software components.
local storage of data.                                             40      Object-oriented languages and even non-object-oriented
   Other attempts have been made to tackle some of the                  (database) systems have used component technologies to
problems inherent with traditional computer system inter-               implement technical functionality. The NeXTstep operating
faces, and particularly with regard to user session adminis-            system from NeXT Computer, Inc. (which was later
tration and support. These attempts include the auto-com-               acquired by Apple Computer, Inc. and evolved into the Mac
plete function systems such as used in Microsoft Internet          45   operating system Mac OS X) had an object-oriented archi-
Explorer, the spell-as-you-go systems such as found in                  tecture from its original beginnings, which allowed software
Microsoft Word, and the wide variety of client-server ses-              developers to create applications based on predefined, well-
sion managers such as Netopia's Timbuktu and Citrix Win-                tested and reliable components. Components could be 'pas-
frame.                                                                  sive' user interface elements (such as entry fields, scroll
Auto-Complete Functionality                                        50   areas, tab panes etc) used in application windows. But
   Many current systems provide a mechanism to auto-                    components could also be active and show dynamic data
complete words entered into fields and documents. This                  (such as a component displaying a clock, world map with
'auto-complete' functionality is sometimes called 'type-                highlight of daylight and night, ticker tape showing stock
ahead' or 'predictive text entry'. Many web browsers such as            symbols, graphs showing computer system activity, etc.).
Microsoft's Internet Explorer application will automatically       55   The NeXT operating system used object frameworks in the
'finish' the entry of a URL, based on the history of web sites          Objective C language to achieve its high level of abstraction
visited. E-mail programs including Microsoft Outlook will               which is needed for components to work well. Later, Sun
automatically complete names and e-mail addresses from                  Microsystems, Inc. developed the Java language specifica-
the address book and a history of e-mails received and sent.            tion in part to achieve the same goal of interoperability. To
Auto-completion in a different form is found in most graphi-       60   date, Java has probably been the most successful 'open'
cal user interfaces, including operating systems such as                (operating system independent) language used to build soft-
Microsoft Windows and Apple Mac OS, which present lists                 ware components. It is even used on certain web sites that
to the user: When the user types the first character of a list          allow 'Java applets' on the user's Internet browser to con-
entry, the user interface list will automatically scroll down to        tinuously show up-to-date information on the client system.
that entry. Many software development tools will automati-         65      WebObjects, an object-oriented technology developed by
cally complete strings entered into program source code                 Apple Computer, Inc. is an Internet application server with
based on a known taxonomy of programming-language                       related development tools, which was first developed by
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 24 of 39


                                                    US 9,760,628 B2
                              5                                                                      6
NeXT Computer, Inc. WebObjects uses object oriented                   'enrich' (which in one instance may be the act of adding
frameworks that allow distribution of application logic               metadata and thesaurus terms to a document). Clearly, in
between server and client. Clients can be HTML-based, but             these situations there is a great need for live updates of data
can also be Java applets. WebObjects uses proprietary tech-           entered by these users, but a similar need exists for all
nology that automatically synchronizes application objects       5    client-server database programs.
between client and server. The layer that synchronizes data
objects between the client and the server is called the                           SUMMARY OF THE INVENTION
'Enterprise Object Distribution' (EODistribution), part of
Apple's Enterprise Objects Framework (EOF), and is trans-                The invention provides a system that offers a highly
parent to the client software components and the server          10   effective solution to the aforementioned disadvantages of
software components.                                                  both client-server and Internet systems by providing a way
Session Management                                                    to synchronize the data entered or displayed on a client
   Both Netopia's Timbuktu remote access systems, and                 system with the data on a server system. Data input by the
Citrix, Inc.'s Winframe terminal server product, allow some           client are immediately transmitted to the server, at which
element of remote access to server applications from a client    15   time the server can immediately update the client display. To
system. These products synchronize user data and server               ensure scalability, systems built around the present invention
data, transparently distributing all user input to the server         can be divided into multiple tiers, each tier being capable of
and return all server (display) output to the client. Timbuktu        caching data input and output. A plurality of servers can be
does this with very little specific knowledge about the               used as a middle-tier to serve a large number of static or
application and operating system used. This allows it to         20   dynamic data sources, herein referred to as "content
transparently work on both Microsoft Windows and Mac OS               engines."
platforms. Technologies similar to Timbuktu do exist and                 The present invention may be incorporated in a variety of
perform the same kind of 'screen sharing'. For example, the           embodiments to suit a correspondingly wide variety of
Virtual Network Computing (VNC) system is one example                 applications. It offers a standardized way to access server
of an open source software program that achieves the same        25   data that allows immediate user-friendly data feedback
goals and also works with Linux and UNIX platforms.                   based on user input. Data can also be presented to a client
   Citrix Winframe has taken the same idea a step further by          without user input, i.e. the data are automatically pushed to
incorporating intimate knowledge of the Microsoft Win-                the client. This enables a client component to display the
dows operating system (and its Win32 APis) to further                 data immediately, or to transmit the data to another software
optimize synchronization of user input and application out-      30   program to be handled as required.
put on the server. It can then use this detailed knowledge of            The present invention can also be used to simply and
the Microsoft Windows APis to only redraw areas of the                quickly retrieve up-to-date information from any string-
screen that it knows will change based on a user action: for          based content source. Strings can be linked to metadata
example, Winframe may redraw a menu that is pulled down               allowing user interface components to display correspond-
by the user without needing to access the server application     35   ing information such as, for example, the meaning of
because it knows how a menu will work.                                dictionary words, the description of encyclopedia entries or
Software Applications                                                 pictures corresponding to a list of names.
   Several application providers have also built upon these              Embodiments of the present invention can be used to
technologies to provide applications and application ser-             create a user interface component that provides a sophisti-
vices of use to the end-user. These applications include         40   cated "auto-completion" or "type-ahead" function that is
computer-based thesauri, on-line media systems and elec-              extremely useful when filling out forms. This is analogous to
tronic encyclopedia.                                                  simple, client-side auto-complete functions that have been
   The International Standards Organization (as detailed              widely used throughout the computing world for many
further in ISO 2788-1986 Documentation-Guidelines for                 years. As a user inputs data into a field on a form, the
the Establishment and Development of monolingual thesauri        45   auto-complete function analyzes the developing character
and ISO 5964-1985 Documentation-Guidelines for the                    string and makes intelligent suggestions about the intended
Establishment and Development of multilingual thesauri)               data being provided. These suggestions change dynamically
determines suggested specifications for electronic thesauri,          as the user types additional characters in the string. At any
and thesaurus management software is now available from               time, the user may stop typing characters and select the
numerous software vendors world-wide. However, most              50   appropriate suggestion to auto-complete the field.
systems have clear limitations that compromise their user-               Today's client-side auto-complete functions are useful but
friendliness. Most commonly this is because they use a large          very limited. The invention, however, vastly expands the
third-party database system, such as those from Oracle                usefulness and capabilities of the auto-complete function by
Software, Inc. or Informix, Inc. as a back-end database. This         enabling the auto-complete data, logic and intelligence to
means that any thesaurus terms that are displayed to the user    55   reside on the server, thus taking advantage of server-side
are fetched from the database and then presented in a user            power. Unlike the client-side auto-complete functions in
interface. If one user changes the contents of the thesaurus,         current use, an auto-complete function created by the present
other users will only notice that change after re-fetching the        invention generates suggestions at the server as the user
data. While of little concern in small or infrequently chang-         types in a character string. The suggestions may be buffered
ing environments, this problem is a considerable one within      60   on a middle tier so that access to the content engine is
larger organizations and with rapidly updated content                 minimized and speed is optimized.
changes, for example in media publishing applications when               The simple auto-complete schemes currently in popular
thesaurus terms are being linked to new newspaper or                  use (such as email programs that auto-complete e-mail
magazine articles. This type of work is usually done by               addresses, web browsers that auto-complete URLs, and cell
multiple documentalists (media content authors) simultane-       65   phones that auto-complete names and telephone numbers)
ously. To avoid 'mixing up' terms linked to articles, each            require that the data used to generate the suggestions be
documentalist must be assigned a certain range of articles to         stored on the client. This substantially limits the flexibility,
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 25 of 39


                                                     US 9,760,628 B2
                               7                                                                      8
power, and speed of these schemes. The present invention,                  FIG. 2 shows a schematic of a system in accordance with
however, stores and retrieves the auto-complete suggestions             an embodiment of the invention.
from databases on the server. Using the present invention,                 FIG. 3A shows a variety of stages in the usage of a sample
the suggestions generated by the server may, at the option of           Questlet implementation in accordance with an embodiment
the application developer, be cached on the middle tier or on      5    of the invention.
the client itself to maximize performance.                                 FIG. 3B shows an expanded view of a sample Questlet
   The present invention provides better protection of valu-            implementation in accordance with an embodiment of the
able data than traditional methods, because the data is not
                                                                        invention.
present on the client until the moment it is needed, and can
                                                                           FIG. 3C shows an expanded view of a sample Questlet
be further protected with the use of user authentication, if
necessary.
                                                                   10   implementation in accordance with an embodiment of the
   The present invention is also useful in those situations that        invention.
require immediate data access, since no history of use needs               FIG. 4 shows a sequence diagram illustrating the use of a
to be built on the client before data is available. Indeed, data        system in accordance with an embodiment of the invention.
entered into an application by a user can automatically be                 FIG. SA shows a first thread flow chart illustrating the
made available to that user for auto-completion on any other       15   interface between an active component and an embodiment
computer, anywhere in the world.                                        of the invention.
   Unlike existing data-retrieval applications, server data can            FIG. 5B shows a second thread flow chart illustrating the
be accessed through a single standardized protocol that can             interface between an active component and an embodiment
be built into progranmiing languages, user interface com-               of the invention.
ponents or web components. The present invention can be            20      FIG. 6A shows a first thread flow chart illustrating the
integrated into and combined with existing applications that            client side of an embodiment of the invention.
access server data. Using content access modules, the pres-                FIG. 6B shows a second thread flow chart illustrating the
ent invention can access any type of content on any server.             client side of an embodiment of the invention.
   In the detailed description below, the present invention is             FIG. 7A shows a first thread flow chart illustrating the
described with reference to a particular embodiment named          25   server side of an embodiment of the invention.
QuestObjects. QuestObjects provides a system for managing                  FIG. 7B shows a second thread flow chart illustrating the
client input, server queries, server responses and client               server side of an embodiment of the invention.
output. One specific type of data that can be made available               FIG. SA-SB shows an object model of an embodiment of
through the system from a single source (or syndicate of                the present invention, displaying the base part.
sources) is a QuestObjects Service. Other terms used to            30      FIG. SC shows an object model of an embodiment of the
describe the QuestObjects system in detail can be found in              present invention, displaying the client part.
the glossary given below.                                                  FIG. SD shows an object model of an embodiment of the
   QuestObjects is useful for retrieval of almost any kind of           present invention, displaying the server part.
string-based data, including the following QuestObjects                    FIG. SE-SF shows an object model of an embodiment of
Service examples:                                                  35   the present invention, displaying the service part.
Intranet Us                                                                FIG. 9 shows a schematic of an application proxy system
   Access system for database fields (for lookup and auto-              that enables the use of the invention in various client
      complete services)                                                environments.
   Enterprise thesauri system.
   Enterprise search and retrieval systems.                        40                   DETAILED DESCRIPTION
   Enterprise reference works.
   Enterprise address books.                                               Roughly described, the invention provides a session-
   Control systems for sending sensor readings to a server              based bi-directional multi-tier client-server asynchronous
      that responds with appropriate instructions or actions to         information database search and retrieval system for sending
      be taken.                                                    45   a character-by-character string of data to an intelligent
Internet Use                                                            server that can be configured to immediately analyze the
   Client access to dictionary, thesaurus, encyclopedia and             lengthening string character-by-character and return to the
      reference works.                                                  client increasingly appropriate database information as the
   Access to commercial products database.                              client sends the string.
   Literary quotes library.                                        50      The present invention includes a system that offers a
   Real-time stock quote provision.                                     highly effective solution to an important disadvantage of
   Access to real-time news service.                                    both client-server and Internet systems: The present inven-
   Access to Internet advertisements.                                   tion provides a standardized way to immediately synchro-
   Access to complex functions (bank check, credit card                 nize the data entered or displayed on a client system with the
      validation, etc).                                            55   data on a server system. Data input by the client is imme-
   Access to language translation engines.                              diately transmitted to the server at which time the server can
   Access to classification schemes (e.g., Library of Con-              immediately update the client display. To ensure scalability,
      gress Subject Headings).                                          systems built around the present invention can be divided
   Access to lookup lists such as cities or countries in an             into multiple 'tiers' each capable of caching data input and
      order form.                                                  60   output. Any number of servers can be used as a middle-tier
   Personal address books.                                              to serve any number of static or dynamic data sources (often
   Personal auto-complete histories.                                    referred to as "Content Engines").
                                                                           The present invention is useful for an extremely wide
        BRIEF DESCRIPTION OF THE FIGURES                                variety of applications. It offers a standardized way to access
                                                                   65   server data that allows immediate user-friendly data feed-
   FIG. 1 shows a general outline of a system incorporating             back based on user input. Data can also be presented to a
the present invention.                                                  client without user input, i.e. the data is automatically
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 26 of 39


                                                     US 9,760,628 B2
                               9                                                                    10
'pushed' to the client. This enables a client component to              vides a system of managing client input, server queries,
display the data immediately or to transmit it to another               server responses and client output. One specific type of data
software program to be handled as required.                             made available through the system from a single source (or
   The present invention is also particularly useful for assis-         syndicate of sources) is referred to as a QuestObjects Ser-
tance in data entry applications, but can also be used to          5    vice. Other terms used to describe the QuestObjects system
simply and quickly retrieve up-to-date information from                 in detail can be found in the glossary below:
essentially any string-based content source. Strings can be
linked to metadata allowing user interface components to                                       GLOSSARY
display corresponding information such as the meaning of
dictionary words, the description of encyclopedia entries or       10   Active Component-Part of a software program that
pictures corresponding to a list of names.                              accesses the QuestObjects system through one or more
   In some embodiments, the present invention can be used               Questers. Active Components may provide a user interface,
to create a user interface component that provides a sophis-
                                                                        in which case they're referred to as Questlets.
ticated "auto-completion" or "type-ahead" function that is
                                                                        AppHost Synchronizer-Part of the QuestObjects Server
extremely useful when filling out forms. Simple, client-side       15
                                                                        that allows the Application Proxy access to data in Server
auto-complete functions have been widely used throughout
the computing world for many years. As a user inputs data               Questers.
into a field on a form, the auto-complete function analyzes             Application Proxy-An optional method implemented by
the developing character string and makes "intelligent"                 the QuestObjects Server allowing the use of the QuestOb-
suggestions about the intended data being provided. These          20   jects system in client systems that do not allow the QuestO-
suggestions change dynamically as the user types additional             bjects-Client components to communicate to the applica-
characters in the string. At any time, the user may stop                tion server or web server directly. Uses the AppHost
typing characters and select the appropriate suggestion to              Synchronizer on the QuestObjects Server to send selected
auto-complete the field.                                                strings and metadata to the application server or web server
   Today's client-side auto-complete functions are very lim-       25   using a QuestObjects Adaptor.
ited. The present invention vastly expands the usefulness               Client Controller-A QuestObjects Controller on a QuestO-
and capabilities of the auto-complete function by enabling              bjects Client.
the auto-complete data, logic and intelligence to reside on             Client Quester-A Quester on a QuestObjects Client that
the server thus taking advantage of server-side power.                  has a Server Quester as its peer.
Unlike the client-side auto-complete functions in current          30   Client Session-A temporary container of information
use, an auto-complete function created by the present inven-            needed to manage the lifespan of Server Questers in a
tion pushes suggestions from the server as the user types in            QuestObjects Server.
a character string. Using the present invention, the sugges-            Content Access Module-A part of a Content Channel that
tions may be buffered on a middle tier so that access to the            provides a standardized API to access specific types of
content engine is minimized and speed is optimized.                35   Content Engines.
   The simple auto-complete schemes currently in popular                Content-based Cache-A persistent store of Queries and
use (such as email programs that auto-complete e-mail                   corresponding Result Sets executed by a Content Engine for
addresses, web browsers that auto-complete URLs, and cell               a specific Content Channel.
phones that auto-complete names and telephone numbers)                  Content Charmel-A part of the QuestObjects system that
require that the data used to generate the suggestions be          40   provides one type of information from one Content Engine.
stored on the client. This substantially limits the flexibility,        Consists of a Query Manager and a Content Access Module,
power, and speed of these schemes. The present invention,               linking a Content Engine to the QuestObjects system.
however, stores and retrieves the auto-complete suggestions             Content Engine-A dynamic data source that provides data
from databases on the server. Using the present invention,              to a Content Channel by accessing its own database or by
the suggestions generated by the server may, at the option of      45   querying other information systems.
the application developer, be cached on the middle tier or              Query Filter-A filter specified by a Query Manager in a
one the client itself to maximize performance.                          specific Service used to tell the Server Quester to interpret
   The present invention provides better protection of valu-            incoming strings before they are sent to the Service as a
able data because the data is not present on the client until           QuestObjects Query.
the moment it is needed and can be further protected with a        50   Query Manager-An intelligent part of a Content Channel
user authentication mechanism, if necessary.                            that interprets QuestObjects Queries and sends them to a
   The present invention is useful for immediate data use,              Content Engine (through a Content Access Module) or
since no use history must be built on the client before data            retrieves results from the Content-based Cache in a stan-
is available. Indeed, data entered into an application by a             dardized way. The Query Manager can also send a list of
user can automatically be made available to that user for          55   Query Patterns and Query Filters to the Server Quester,
auto-completion on any other computer anywhere in the                   allowing the Server Quester to match and filter new Queries
world.                                                                  before they are sent to the Content Channel.
   Unlike existing data-retrieval applications, server data can         Query Pattern-A string-matching pattern (such as a unix-
be accessed through a single standardized protocol that can             style grep pattern) specified by a Query Manager in a
be built into progrannning languages, user interface com-          60   specific Service used to tell the Server Quester to interpret
ponents or web components. The present invention can be                 incoming strings before they are sent to the Service as a
integrated into, and combined with, existing applications               QuestObjects Query.
that access server data. Using Content Access Modules, the              Persistent Quester Store-A dynamic database of Questers
present invention can access any type of content on any                 that is maintained on the QuestObjects Server, allowing
server.                                                            65   Questers to be stored across Client sessions whereby the
   In the detailed description below, an embodiment of the              state and contents of the Client are automatically restored
present invention is referred to as QuestObjects, and pro-              when a new Client Session is started.
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 27 of 39


                                                     US 9,760,628 B2
                              11                                                                      12
Quester-An intelligent non-visual object contained by an                will be evident to one skilled in the art that the invention may
Active Component that links a QuestObjects StringList to an             be equally used with any implementation that requires
input buffer. Questers exist on both the QuestObjects Client            communication between a first process or application and a
and the QuestObjects Server and can be specifically referred            second process or application, regardless of whether these
to as Client Quester and Server Quester. Questers commu-           5    processes comprise a typical client-server setup or not. The
nicate with each other through a QuestObjects Controller.               invention includes a Server, that handles requests for infor-
Questlet-A User Interface Element that accesses the                     mation from clients, and a communication protocol that is
QuestObjects system through one or more Questers. A visual              optimized for sending single characters from a Client to the
Active Component.                                                       Server, and lists of strings from the Server to the Client. In
QuestObjects Adaptor-An optional software component                10   one embodiment, as the Server receives a single character
for existing application servers and web servers that allows            from the Client, it immediately analyzes the lengthening
these servers to use data entered into the QuestObjects                 string of characters and, based on that analysis, returns
system by users of client systems and web browsers that                 database information to the Client in the form of a list of
require an Application Proxy.                                           strings. Clients are not restricted to programs with a user
QuestObjects Client-Part of the QuestObjects system that           15   interface. Generally, any process or mechanism that can
functions as the client tier consisting of one or more Client           send characters and receive string lists can be considered a
Questers and a Client Controller that communicates to a                 client of the system. For example, in an industrial or power
QuestObjects Server.                                                    supply setting, the control system of a power plant could
QuestObjects Controller-An intelligent non-visual compo-                send sensor readings to the system, and in return receive lists
nent that provides the interface between Questers on               20   of actions to be taken, based on those sensor readings.
QuestObjects Clients and QuestObjects Servers. QuestOb-                    The system's protocol is not restricted to sending single
jects Controllers implement the protocol of the present                 characters. In fact, Clients can also use the protocol to send
invention.                                                              a string of characters. For example, when a user replaces the
QuestObjects Query-A string created by the Server                       contents of an entry field with a new string, the Client may
Quester with optional qualifier and the requested row num-         25   then send the entire string all at once to the Server, instead
bers forming a query to be executed by a specified QuestO-              of character by character.
bjects Service.                                                            In accordance with one embodiment of the invention the
QuestObjects Result Set-A set of StringLists with corre-                system is session-based, in that the server knows or recog-
sponding Query returned from the                                        nizes when subsequent requests originate at the same Client.
QuestObjects Service, returned in batches to the Client            30   Thus, in responding to a character the Server receives from
Quester by the Server Quester.                                          a Client it can use the history of data that has been sent to
QuestObjects Server-Central part of the QuestObjects sys-               and from the current user. In one embodiment, the system
tem that provides the link between any number of QuestO-                stores user preferences with each Service, so that they are
bjects Clients, any number of QuestObjects Services, and                always available to the Client, (i.e., they are independent of
any number of other QuestObjects Servers. Maintains Client         35   the physical location of the client). Furthermore, client
Sessions that QuestObjects Clients communicate with                     authentication and a billing system based on actual data and
through the Server Controller. Provides services such as                content use by Clients are supported. For faster response, the
caching, replication and distribution.                                  Server may predict input from the Client based on statistics
QuestObjects Service-One of the Content Charmels pro-                   and/or algorithms.
vided by a specific Syndicator. A logical name for a Syndi-        40      The system is bi-directional and asynchronous, in that
cator, a Content Charmel and its corresponding Content                  both the Client and the Server can initiate communications
Engine.                                                                 at any moment in time. The functionality of the system is
QuestObjects String-Sequence of Unicode characters with                 such that it can run in parallel with the normal operation of
standardized attributes used by the QuestObjects system.                clients. Tasks that clients execute on the system are non-
QuestObjects StringList-Container for a set of QuestOb-            45   blocking, and clients may resume normal operation while
jects Strings retrieved from a QuestObjects Service with                the system is performing those tasks. For example, a com-
standardized attributes needed by the QuestObjects System.              munication initiated by the Client may be a single character
QuestObjects User-Person or process accessing the                       that is sent to the Server, which responds by returning
QuestObjects system from the QuestObjects Client, option-               appropriate data. An example of a communication initiated
ally authorized by the Syndicator.                                 50   by the Server is updating the information provided to the
Server Controller-A QuestObjects Controller on a QuestO-                client. Because the system is session-based it can keep track
bjects Server.                                                          of database information that has been sent to the Client. As
Server Quester-A Quester on a QuestObjects Server that                  information changes in the database, the Server sends an
has a Client Quester as its peer.                                       updated version of that information to the Client.
Syndicator-A part of the QuestObjects system that offers           55      Embodiments of the system may be implemented as a
one or more Content Charmels to be used by QuestObjects                 multi-tier environment This makes it scalable because the
Servers, performing user-based accounting services based                individual tiers can be replicated as many times as necessary,
on actual data use such as billing, collection of statistics and        while load balancing algorithms (including but not limited to
management of preferences.                                              random and round robin load-balancing) can be used to
User Interface Element-A visual and optionally interactive         60   distribute the load over the copies of the tiers. One skilled in
component in a software program that provides an interface              the art would appreciate that it is not necessary to replicate
to the user.                                                            the tiers. Indeed, there may be only a single copy of each tier,
   The present invention provides a system that allows                  and that all tiers (Client, Server, and Service) may be
clients or client applications to asynchronously retrieve               running on a single computer system.
database information from a remote server of server appli-         65      FIG. 1 illustrates the general outline of a system that
cation. The terms "client" and "server" are used herein to              embodies the present invention. As shown in FIG. 1 there
reflect a specific embodiment of the invention although it              may be various Clients 101 using the system. These Clients
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 28 of 39


                                                      US 9,760,628 B2
                              13                                                                       14
use a communication protocol 102 to send information,                       To communicate with its Server Quester 208, each
including but not limited to single characters, and to receive           Quester in a session uses a controller 204. The system
information, including but not limited to lists of strings and           contains at least one Client Controller 204 and a Server
corresponding metadata. At least one Server 103 receives                 Controller 209, which together implement the network com-
information from the Client, and sends information to the           5    munication protocol 205 of the present invention. Client
Client. In a typical embodiment if there is a plurality of               Controllers may cache results received from a Server, thus
Servers, then the system can be designed so that each Client             eliminating the need for network traffic when results are
connects to only one of them, which then relays connections              reused.
to other Servers, possibly using load-balancing algorithms.                 Client Questers are managed by a Questlet, which create
Servers have a communication link 104 to a Service 105,             10   and destroy Questers they need. In a similar fashion, Server
which they use to obtain the information that they send to the           Questers are managed by a Session 207. When a Client
Client.                                                                  Quester is created, it registers itself with the Client Control-
   FIG. 2 is a schematic illustrating an embodiment of the               ler. The Client controller forwards this registration informa-
present invention, and displays a five-tier system that has a            tion as a message to the Session using the Server Controller.
user interface in which user interface elements use the             15   The Session then checks if the Persistent Quester Store 210
present invention to assist the user in performing its tasks.            contains a stored Quester belonging to the current user
For purposes of illustration, FIG. 2 displays just one session           matching the requested Service and Query Qualifier. If such
and one content Service. In an actual implementation there               a Quester exists, it is restored from the Persistent Quester
may be multiple concurrently active sessions, and there may              Store and used as the peer of the Client Quester. Otherwise,
be more than one content Service that Clients can use. As           20   the Session creates a new Server Quester to be used as the
shown herein, the first of the five tiers is a Client tier 201.          Client Quester's peer.
The Client tier contains the user interface and the Client                  A Time Server 211 provides a single source of timing
components that are needed to use the system. The second                 information within the system. This is necessary, because
tier is a Server or server process 206, which handles the                the system itself may comprise multiple independent com-
queries that Clients execute, and in return displays results to     25   puter systems that may be set to a different time. Using a
the Client. Service 213, which corresponds to 105 of FIG. 1,             single-time source allows, for example, the expiration time
is a logical entity consisting of three more tiers: a Syndicator         of a Result Set to be calibrated to the Time Server so that all
214, a Content Channel 219 and a Content Engine 224. The                 parts of the system determine validity of its data using the
Syndicator provides access to a number of Content Charmels               same time.
and performs accounting services based on actual data use.          30      Server communication link 212 is used by the Server to
The Content Charmel provides a specific type of information              send requests for information to a Service, and by a Service
from a specific source (i.e. the Content Engine). The Content            to return requested information. Requests for information
Engine is the actual source of any content that is made                  are Query objects that are sent to and interpreted by a
available through the QuestObjects system. The Client tier               specific Service. Query objects contain at least a string used
201 corresponds to the client 101 in FIG. 1. In this example,       35   by the Service as a criterion for information to be retrieved,
the Client may be an application (and in some embodiments                in addition to a specification of row numbers to be returned
a web application) with a user interface that accesses the               to the Client. For example, two subsequent queries may
system of the present invention. As used in the context of               request row numbers 1 through 5, and 6 through 10, respec-
this disclosure a user interface element that uses the present           tively. A query object may also contain a Qualifier that is
invention is referred to as a "Questlet." A Client can contain      40   passed to the appropriate Service. This optional Qualifier
one or more Questlets 202 (e.g. an input field or a drop down            contains attributes that are needed by the Service to execute
list. FIG. 3 described later contains three examples of such             the Query. Qualifier attributes may indicate a desired sort
Questlets. A Questlet is always associated with at least one             order or in the example of a thesaurus Service may contain
Client Quester 203. Questers are objects that tie a QuestO-              a parameter indicating that the result list must contain
bjects input buffer (containing input from the Client) to a         45   broader terms of the Query string. Services use the commu-
QuestObjects Result Set returned from a QuestObjects                     nication link to send lists of strings (with their attributes and
Server. Questers exist on both the Client and Server, in                 metadata) to Servers. Server communication link 212 is also
which case they are referred to as a Client Quester and a                used by Server Questers to store and retrieve user prefer-
Server Quester, respectively. Every Client Quester has one               ences from a Syndicator's Preference Manager.
corresponding Server Quester. In accordance with the inven-         50      Questers use Services to obtain content. A Service is one
tion, any event or change that happens in either one of them             of the Content Channels managed by a Syndicator. When a
is automatically duplicated to the other so that their states are        Quester is initialized, it is notified by its Active Component
always equal. This synchronization mechanism is fault-                   of the Service it must use. The Service may require authen-
tolerant so that a failure in the communication link does not            tication, which is why the Syndicator provides a User
prevent the Questers from performing tasks for which they           55   Manager 215. If a Client allows the user to set preferences
do not need to communicate. For example, a Client Quester                for the Service (or preferences needed by the Active Com-
can retrieve results from the cache, even if there is no                 ponent), it may store those preferences using the Syndica-
communication link to the Server. Each single Quester                    tor's Preference Manager 216. The Server (i.e. Server
accesses exactly one QuestObjects Service, i.e. one specific             Quester) only uses the Syndicator for authentication and
Content Channel offered by one specific Syndicator. At              60   preferences. To obtain content, it accesses the appropriate
initialization of the Client, the Questlet tells its Quester             Content Channel directly. The Content Channel uses its
which Service to access. In one embodiment a Service is                  Syndicator to store usage data that can be later used for
stored or made available on only one Server within a                     accounting and billing purposes. Usage data is stored in a
network of Servers. However, this is transparent to the                  Usage Statistics Store 217.
Client because each Server will forward requests to the right       65      Content communication link 218 is used by Content
computer if necessary. The Client does not need to know the              Charmels to send usage data to their Syndicator, and to
exact location of the Service.                                           retrieve user information from the Syndicator. The Content
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 29 of 39


                                                    US 9,760,628 B2
                             15                                                                     16
Channel is a layer between the QuestObjects System, and               symbol, a company name, the time of the quote, etc.
the actual content made available to the system by a Content          Instructions to a control system may contain parameters of
Engine 224. Each Content Channel has a corresponding                  those instructions as metadata. For example, the instruction
Query Manager 220 that specifies the type of query that can           to open a valve can have as metadata how far it is to be
be sent to the corresponding Content Engine, and defines the     5    opened.
types of data that can be returned by the Content Channel.               FIGS. 3A-3C contain three examples of the Questlets that
   Specification of query type comprises a set of Query               can be used with the system, i.e., the User Interface Ele-
Patterns and Query Filters that are used by the Server                ments that access the QuestObjects system. In FIG. 3A, a
Quester to validate a string before the string is sent to the         series of representations of an auto-completing entry field
Content Channel as a QuestObjects Query. For example, a          10   are shown, such as might be used in an application window
query type "URL" may allow the Server Quester to check                or on a web form, that accesses a single QuestObjects
for the presence of a complete URL in the input string before         Service, and allows for auto-completion of, in this example,
the input string is sent to the Content Channel as a query. A         a U.S. state name. FIGS. 3B and 3C depict two different
query type "date" might check for the entry of a valid date           presentation forms of the same complex Questlet that access
before the query is forwarded to the Content Channel.            15   a number of QuestObjects Services simultaneously.
   The Query Manager optionally defines the types of string              Users should be able to clearly recognize the availability
data that can be returned to the Client by the Content                of QuestObjects Services in an application. As shown in
Channel. Specific Active Components at the Client can use             FIG. 3A, and particularly in the auto-complete entry field
this information to connect to Services that support specific         example screen element 302, clear symbols are displayed at
types of data. Examples of string types include: simple          20   the right end of the field. A small disclosure triangle 308 is
terms, definitional terms, relational terms, quotes, simple           displayed in the lower right-hand corner, and serves as an
numbers, compound numbers, dates, URLs, e-mail                        indicator to the user that a QuestObject is being used. A
addresses, preformatted phone numbers, and specified XML              reserved space herein referred to as the "status area", and
formatted data etc.                                                   located above the disclosure triangle 301 is used to display
   The Query Manager 220 retrieves database information          25   information about the state of the QuestObjects system. The
through a Content Access Module 221. The Content Access               successive shots of this screen element 302 through 307
Module is an abstraction layer between the Query Manager              show some of the different kinds of states in this status area.
and a Content Engine. It is the only part of the system that          Screen element 302 depicts an empty data field with an
knows how to access the Content Engine that is linked to the          empty status area. The screen element 303 shows the same
Content Channel. In this way, Query Managers can use a           30   field immediately after the user enters a character "N". On
standardized API to access any Content Engine. To reduce              receiving the "N" input, the Questlet immediately checks its
information traffic between Content Channels and Content              internal entry cache for available auto-complete responses.
Engines, Content Channels may access a content-based                  If the cache does not contain a valid string (either because
cache 222 in which information that was previously                    the cache is empty, because the cache is incomplete for the
retrieved from Content Engines is cached. Engine commu-          35   entry character or because one or more cached strings have
nication link 223 is used by Content Access Modules to                expired) the QuestObjects system sends a query to the
communicate with Content Engines. The protocol used is the            QuestObjects Service. This sending process is indicated by
native protocol of the Content Engine. For example, if the            a network access symbol in the status area 304 which is in
Content Engine is an SQL based database system then the               this embodiment takes the form of a left and right facing
protocol used may be a series of SQL commands. The               40   arrows.
Content Access Module is responsible for connecting the                  Screen element 305 shows the entry field after the Server
Content Engine to the QuestObjects System.                            has sent one or more auto-complete strings back to the
   Content Engines 224 are the primary source of informa-             Questlet. This example situation is typical of these instances
tion in the system. Content Engines can be located on any             in which the user did not enter a second character after the
physical computer system, may be replicated to allow load        45   original "N" before the QuestObjects system responded. The
balancing, and may be, for example, a database, algorithm or          QuestObjects system is inherently multi-threaded and
search engine from a third-party vendor. An example of such           allows the user to continue typing during access of the
an algorithm is Soundex developed by Knuth. Content                   QuestObjects Service. The screen element status area of305
Engines may require user authentication, which, if required,          now displays a small downward facing arrow indicating that
is handled by the Syndicator (through the Content Access         50   there are more available auto-complete answers. In this case,
Module).                                                              the entry field has displayed the first one in alphabetic order.
   The invention uses Content Engines as a source of strings.            Screen element 306 shows the same entry field after the
One skilled in the art would understand that a string may, for        user has hit the down arrow key or clicked on the arrow
example, contain a URL of, or a reference to any resource,            symbol in the status area. The next available auto-complete
including images and movies stored on a network or local         55   response in alphabetical order is displayed. The double up
drive. Furthermore, strings may have metadata associated              and down pointing arrows in the status area now indicate
with them. In one embodiment, strings might have a lan-               that both a previous response (in this example, "Nebraska")
guage code, creation date, modification date, etc. An entry in        and a next response are available.
a dictionary may have metadata that relates to its pronun-               Screen element 307 shows the same entry field after the
ciation, a list of meanings and possible uses, synonyms,         60   user has typed two additional characters, "e" and "v". As
references, etc. A thesaurus term may have a scope note, its          shown in this example, the status area changes to a check-
notation, its source and its UDC coding as metadata, for              mark indicating that there is now only one available auto-
example. Metadata of an encyclopedia entry may include its            complete match for the characters entered. The user can at
description, references, and links to multi-media objects             any point use the backspace key on their keyboard (or
such as images and movies. A product database may have a         65   perform other actions defined in the Questlet) to select
product code, category, description, price, and currency as           different states, or can leave the entry field to confirm his
metadata. A stock quote may have metadata such as a                   selection. At this time, the system may do several things. It
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 30 of 39


                                                      US 9,760,628 B2
                              17                                                                      18
can automatically accept the string "Nevada" and allow the               etc.) made available as a QuestObjects Service. Further-
user to move on with the rest of the entry form; or if it has            more, Questlets can access QuestObjects Services that pro-
been configured such it may decide to replace the string                 vide a standardized interface to search engines. These search
"Nevada" by the two-character state code. The QuestObjects               engines may be Internet-based or can be built into existing
Service not only returns strings, but also any corresponding        5    database servers. Questlets can also access pre-defined func-
metadata. This example of an auto-complete entry field                   tions made available as QuestObjects Services (such as a
Questlet is based on showing the response string, but other              bank number check, credit card validation Service or
Questlets (and even invisible Active Components) may                     encryption/decryption Service). Questlets can even access
perform an action invisible to the user. In addition, a                  translation Services allowing on-the-fly translation of entry
response sent to one Questlet can trigger a response in other       10   data. In some embodiments Questlets can retrieve multi-
Questlets that have a pre-defined dependency to that Quest-              media data formats by receiving a URL or pointer to
let. For example, entering a city into one Questlet can trigger          multi-media files or streaming media from a QuestObjects
another Questlet to display the corresponding state. It will be          Service. In other embodiments Questlets can be used to
evident to one skilled in the art, that although left, right, up         display current stock quotes, news flashes, advertisements,
and down arrows are used to indicate usually the status of          15   Internet banners, or data from any other real-time data push
the QuestObject field, other mechanisms of showing the                   Service. Questlets can provide an auto-complete or validity
status within the scope and spirit of the invention.                     checking mechanism on the data present in specific fields or
   Interdependent data (which in the context of this disclo-             combinations of fields in relational database tables.
sure is that data originating from a multitude of QuestOb-                  As described above, Questlets are well suited to represent
jects Services) can be combined into a complex Questlet.            20   QuestObjects data visually. However, a QuestObjects Client
Examples 309 shown in FIG. 3B and example 313 shown in                   system can also contain non-visual Active Components,
FIG. 3C show a complex user interface element (Questlet)                 such as function calls from within a procedure in a program
that makes multiple QuestObjects Services available to the               to access a QuestObjects Service. A program that needs to
user. In both examples the upper part of the Questlet is an              display a static or unchanging list of strings can use a
entry field that may offer the auto-complete functionality          25   Quester in its initialization procedure to retrieve that list
described in FIG. 3A. By clicking on the disclosure triangle             from a QuestObjects Server. By calling a Quester, a stored
308 shown in the earlier FIG. 3A (or by another action), the             procedure in a database can make a QuestObjects Service
user can disclose the rest of the Questlet, which in this                available to any database application. By encapsulating a
example comprises two functional areas 311 and 312. In this              Quester into an object supplied with a progrannning lan-
example, the user interface allows the user to choose a             30   guage, a QuestObjects Service can be made available to its
vertical presentation mode 309, shown in FIG. 3B or a                    developers. Another example of how QuestObjects Services
horizontal presentation mode 313, shown in FIG. 3C for the               may be accessed is through a popup menu that a user can
Questlet. A close box 310 replaces the disclosure triangle in            access by clicking on a word, phrase or sentence in a
the entry field, allowing the user to close areas 311 and 312.           document. The popup menu can include one or more
In FIG. 3C Area 314 shows a certain QuestObjects Service,           35   QuestObjects Services by calling one or more Questers. In
in this case a list of "Recent Terms" accessed by the user.              an application that is controlled by speech, a sound conver-
This Questlet allows the user to select a different QuestO-              sion engine that translates speech input into phonemes can
bjects Service for area 314 by selecting it from a popup list            be used to send these phonemes to a QuestObjects speech
319. In this example, an appropriate second Service might                recognition Service through a Quester. As yet another
be "Alphabetic Listing".                                            40   example, a control system can use a Quester to send sensor
   In both examples of FIGS. 3B and 3C, area 312 displays                readings to a Server, which then queries a special purpose
a QuestObjects "Thesaurus Service" (Thesa) that has been                 content engine to return actions that the control system must
selected. Additionally, in FIG. 3C areas 315 through 318                 perform given the sensor readings.
display four different Questers that take their data from a                 FIG. 4 shows a simplified event life cycle illustrating what
QuestObjects Thesaurus Service. These Questers all access           45   happens in a QuestObjects system using an auto-complete
the same Thesaurus and all have a dependency on the                      Service. The protocol of the present invention is imple-
selected string in the main list of area 314. Once the user              mented in the Client Controller and the Server Controller
clicks on a string in area 314 the thesaurus lists 315 through           400. In an initial phase an Active Component on the Client
318 are automatically updated to show the corresponding                  tells its Quester to start or initialize 401 a corresponding
"Used For terms" UF, "Broader Terms" BT, "Narrower                  50   Client Session on the current QuestObjects Server by send-
Terms" NT, and "Related Terms" RT from the Thesaurus                     ing a Register message to its Client Controller. The Server
Service. Questers 315 through 318 thus have a different                  Controller starts a Client Session if it has not been started
Qualifier that is used to access the same QuestObjects                   already. For simplicity the event trace of FIG. 4 does not
Service. It will be evident to those skilled in the art that this        show typical error handling that normally occurs, for
example is not intended to be a complete description of             55   instance when a Session cannot be started. If the Quester
features that a thesaurus browser (or any other Service)                 was used before in the same Active Component and appli-
provides. Most thesauri offer a multitude of term relation-              cation, the Session may restore the Quester from a Persistent
ships and qualifiers. A Questlet or part of a Questlet may               Quester Store, which may even cause a Query to be trig-
provide access to a multitude of QuestObjects Services. A                gered immediately if the Result Set in the Quester is out of
possible way to do this is to show multiple tabbed panes            60   date.
accessible through tab buttons named after the Services they                The Server Quester looks up the Service in the Server's
represent 320.                                                           list ofkuown QuestObjects Services, which may or may not
   Data from the QuestObjects Services can be displayed by               be located on the same computer. Once the Service is found,
a Questlet in many forms. Thesaurus browser Questlets                    the Client is registered and optionally authenticated by the
generally display interactive lists ofrelated terms. Questlets      65   Service. At this time, the Service 402 returns information to
can also allow users to lookup data in a reference database              the Server Controller at which time the Client receives a
(dictionary, encyclopedia, product catalog, Yellow Pages,                confirmation that it was registered successfully. The Active
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 31 of 39


                                                    US 9,760,628 B2
                             19                                                                       20
Component can now start using the Quester it has just                  Client Questers. A loop is then entered that exits when the
initialized. If the Active Component has a user interface (i.e.        Active Component is destroyed (step 502). In the loop,
it is a Questlet) then it will now allow the user to start             events are sent to the Client Quester (step 503), such as
entering characters or cause other user events.                        keyboard events, click events and focus events (i.e. events
   The next step in the process is to capture user input. As      5    that tell the system which user interface element currently
shown in FIG. 4, at point 403 a character event is generated           has input focus). When events are sent to the Client Quester,
to indicate the user has typed a character 'a' into the                they may result in return events from the Client Quester,
Questlet. The Quester sends a message to its Client Con-               such as events informing that the Result Set of the Client
troller telling it that character 'a' must be appended to the          Quester has changed. Those events are received by the event
input buffer (it will be evident to one skilled in the art that   10   receiver (step 504). The event receiver waits for events from
if the cursor is not at the end of the input string, typing 'a'        the Client Quester (step 506) and-if events have been
would, for example, generate a different event to insert the           received (507)-processes them (step 508). It will be evi-
character instead of append it). The Client Controller uses            dent to one skilled in the art that the Active Component can
the protocol to synchronize the input buffer in the Server             be multi-threaded, in that the event receiver can work
Quester by communicating to the Server Controller. The            15   concurrently with the rest of the Active Component. The
Server Controller may look up query 'a' in its Result Set              Active Component may also use a cooperative multi-thread-
cache, in which case it can return a previous Result Set to the        ing scheme where it actively handles client events and server
Client without accessing the Service. Also, depending on               responses in a continuous loop.
any rules specified by the Service (as specified by a list of             FIG. 6 shows a flow chart illustrating the Client side of the
Query Patterns and Query Filters defined in the Query             20   present invention. First, the Client Quester registers itself
Manager of the Content Channel) and depending on the time              with the Client Controller (step 601). It then enters a loop
interval between input buffer changes, the Server Quester              that exits when the Client Quester is destroyed (step 602).
may decide not to immediately send the (perhaps incom-                 When that happens, the Client Quester deregisters itself
plete) string to the Service, as shown here.                           from the Client Controller (step 603). During the loop the
   An additional character event 404 is generated when the        25   Client Quester handles events from the Active Component it
user has typed a second character 'b' into the Questlet. As            belongs to. First, it waits for an event and receives it (step
before, a corresponding event arrives at the Server Quester.           604). Then the type of the event is checked (step 605). If it
In this case, the Server Quester may deduct that the input             is not a character event, it is handled depending on the type
string represents a valid query and send the appropriate               and content of the event (step 606). An example of a
query message 'ab' to the Service. After receiving a query,       30   non-character event is a double-click on the input string, the
the Service executes it by accessing its Content Engine                click of a button that clears the input buffer, the addition of
through the Content Access Module unless the Query Man-                characters to the input buffer by a paste-action etc. If the
ager was able to lookup the same Query with a Result Set in            event is a character event, the input buffer is updated
the Content-based Cache. After an appropriate Result Set               accordingly and Client Questers that have dependencies
405 is retrieved, the Service will return it to the Client. In    35   with the input buffer or the Result Set also are notified ( step
some embodiments, a large Result Set may be returned to the            607).
Client in small batches. In other embodiments an incomplete               The next step is to get results based on the new input
Result Set may also be returned if the Content Engine takes            buffer. First, the Client Quester checks if the results are
a long time to come up with a batch of results. A QuestO-              present in the client-side cache, which usually is a fast
bjects Service may automatically 'push' updated informa-          40   short-term in-memory buffer (step 608); if so, they are
tion matching the previous query to the Client as it becomes           retrieved from the cache (step 609) and the Active Compo-
available. A Query can also be set to auto-repeat itself 406           nent is notified of the results (step 610). If the results are not
if necessary or desired.                                               found in the cache, the Client Quester uses the Client
   At step 407 the user types a third character 'c' into the           Controller to send the new input buffer to the Server Quester,
Questlet. While this character is being sent to the Server, a     45   so that a new query can be executed (step 611). To support
second and possibly third result set from the previous query           this, the protocol of the present invention provides a number
is on its way to the Client. When the Client Controller                of messages that allow the Client Quester to send just the
decides 408 that the received Result Set 'ab' no longer                changes to the input buffer, instead of sending the entire
matches the current input string 'abc', the second update of           input buffer. These messages include but are not limited to:
'ab' is not transmitted to the Active Component. Depending        50   inputBufferAppend, inputBufferDeleteCharAt, inputBuffer-
on the sort order and sort attributes of the Result Set, the           InsertCharAt, inputBufferSetCharAt, inputBufferSetLength,
Client Controller may still send the second and third Result           and inputBufferDelete. After thus updating the Server
Sets to the Active Component if the second query 'abc'                 Quester's input buffer, the Client Quester activates the result
matches the first string of the Result Set for the first query         retriever to wait for new results and process them (step 612).
'ab' 409. In that case, the user typed a character that matched   55      The Client Quester is intended to be multi-threaded, so
the third character in the second or third Result Set, thus            that it can continue providing its services to its Active
validating the Result Sets for the second query. Eventually            Component while it waits for results from the QuestObjects
the Server Quester receives notice of the third character              Server. Therefore, the Result Retriever can be implemented
appended to the input buffer, and sends a new query 'abc' to           to run in a separate thread of execution. In this embodiment
the Service. The Server Quester will stop the 'repeating' of      60   the Result Retriever waits for results from the Server
query 'A' and the Service will now execute 410 the new                 Quester (step 613). If results have been received (step 614),
query 'abc' at the Content Engine, or retrieve it from the             it checks whether they are usable (step 615). Results are
Content-based Cache.                                                   usable if they correspond to the latest query. If results are
   FIG. 5 depicts a flow chart illustrating the interface              from a previous query (which can occur because the system
between an Active Component and the present invention. As         65   is multi-threaded and multi-tier), they may also still be
shown therein a Client Quester is initialized (step 501) in            usable if the Client Quester can filter them to match the new
which each active component is associated with one or more             input buffer (this depends on the sort flags in the Result Set).
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 32 of 39


                                                       US 9,760,628 B2
                               21                                                                         22
If results are usable, the Active Component is notified of the            lowed by two colons. Those entities are merely references to
new results. This notification is also sent to other Client               entities in the subfigure indicated by the word before the two
Questers that have dependencies on the originating Client                 colons. For example, the entity named 'service::QoService'
Quester (step 616). Received results are stored in the client-            in FIG. SA-8B is a reference to the 'QoService' entity in the
side cache, regardless of whether they were found to be              5    figure of the service part, namely FIG. SE-SF. It will be
usable (step 617).                                                        evident to one skilled in the art that the model shown is
   FIG. 7 is a flow chart illustrating the Server side of the             purely an illustrative example of one embodiment of the
present invention. The first thing a Server Quester does                  invention and that other models and implementations may
when it is created, is to check whether its attributes can be             be developed to practice the invention while remaining
restored from the Persistent Quester Store (step 701), based         10   within the spirit and scope of the this disclosure.
on the parameters with which it is created. If the attributes                The base part of the system-depicted in FIG. SA-8B-
can be restored, they are restored and registered with its                comprises entities that are not specific to one of the tiers of
corresponding Service (step 702). In accordance with one                  the QuestObjects system. One of the most important entities
embodiment, one of the restored attributes is a Result Set                shown in FIG. SA-8B is QoString, the QuestObjects String.
attribute; the Server Quester checks whether it is still up to       15   QoString models the strings that the QuestObjects System
date (step 703). If not, a query is sent to the corresponding             handles. A QoString has at least a value, which is the
Service if it is a pushing service or if the Query was                    sequence of (Unicode) characters itself. To guarantee a
originally set to be auto-repeating (step 704) and (in a                  minimum performance level, i.e. one in which the commu-
separate thread of execution) the Server Quester waits for                nication takes as little time as possible, this value has a
the results of that query and processes them (step 705).             20   limited length (e.g. of 256 characters). Furthermore, a
   If the Server Quester's attributes could not be restored, it           QoString may have a key and metadata. The key (if any is
initializes itself and registers itself with the correct service          present) is the identifier (i.e. the primary key) of the QuestO-
which is one of the initialization parameters ( step 706). If the         bjects String in the database from which it originates. This
Client Quester was created with a default input buffer, the               key can be used to retrieve data from the database that is
Server Quester may automatically send the corresponding              25   related to the QuestObjects String. Metadata of a QoString
Query to the Service. At this point, the initialization process           can be any additional data that is provided with the
is complete and the Server Quester enters a loop that exits               QoString's value. Metadata of a QoString is XML formatted
when the Quester is destroyed (step 707). During the loop,                and has a limited length (e.g. 2048 bytes), in order to ensure
the Server Quester checks whether the Query String is valid,              that QoStrings can be exchanged between the tiers of the
using the validation attributes of the Service (Query Pattern        30   QuestObjects System without compromising efficiency. If
and Query Filter) (step 708). If the query is valid, the Server           the QoString originates from a Content Channel, it may also
Quester checks if the server-side cache has the results for the           have a fetchTime, namely the timestamp of when the
Query String (step 709). If not, a new Query is sent to the               QoString was retrieved from the underlying content pro-
Service ( step 710). After that, the results are retrieved (either        vider. It also may have an expirationTime indicating how
from cache or from the Service) and processed (step 711).            35   long the data in the QoString is to be considered valid.
   After validating (and possibly processing) the Query                   Optionally a QoString can have a type, which is a reference
String, the Server Quester waits for messages from the                    to a QoType object. (Note that for maximum efficiency the
Client Quester notifying of changes to the input buffer (step             types are not actually stored in the QoStrings, because it is
712). If such a message is received, the input buffer is                  very likely that many QoStrings in a QoResultSet have the
updated accordingly (step 713), and the loop is re-entered           40   same type. Storing the types in the strings would unneces-
(step 708).                                                               sarily increase network traffic.)
   The processing of query results is performed in a separate                The QoType object models the concept of a string's type.
thread of execution. The process performed in this thread                 It has a string typeString that contains the description of the
starts by obtaining the Result Set (step 714), either from the            type and an indicator typeindicator that defines the meaning
server-side cache or from the Service depending on the               45   of the description (typeString). Examples of string types are:
result of the decision in step 709. When these results are                the DTD or Schema of the string's value in these cases in
obtained (step 715), they are sent to the Client Quester (step            which it is XML formatted (or, alternatively, the URL of the
716) either as part of the Result Set or as the entire Result             DTD or Schema), the number formatter in the case it is a
Set, depending on parameters set by the Client Quester and                number, and the date (and/or time) formatter in the case it is
are stored in the server-side cache (step 717). In addition, the     50   a date (and/or time). Table 1 shows an example of the use of
Service is notified of actual results that have been sent to the          types, especially type indicators.
client (step 718). If the results were pushed by the Service
(step 719), this thread starts waiting for new results to be                                          TABLE 1
processed; otherwise, the thread stops.
   FIGS. SA-SF illustrates and object model of an embodi-            55         Value of
ment of the present invention. FIG. SA-8B illustrate the base                 type Indicator   Meaning of typeString

portion of the model containing the entities that are not                            0         typeString contains the name of the type
specific to either QuestObjects Clients, QuestObjects Serv-                         64         typeString contains a string formatter
ers, or QuestObjects Services. FIG. SC displays the entities                        65         typeString contains a nwnber formatter
                                                                                    66         typeString contains a date formatter
that are specific to the QuestObjects client. FIG. SD contains       60
                                                                                   128         typeString contains a DTD
the entities specific to the QuestObjects Server. FIG. SE-SF                       129         typeString contains a Schema
show the entities specific to the QuestObjects Service.                            160         typeString contains the URL of a DTD
   Each of FIGS. SA through SF shows object models of one                          161         typeString contains the URL of a Schema
                                                                                   255         custom type; type String is the type's name
particular embodiment of the present invention, using UML
(Unified Modeling Language) notation. Note that in the               65
figures some of the entities have a name that starts with one                In the example shown in Table 1, bit 7 of the typeindicator
of the words 'base', 'client', 'server', and 'service', fol-              is on if typeString is XML related, bit 6 is on if typeString
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 33 of 39


                                                    US 9,760,628 B2
                             23                                                                     24
is some formatter, and bit 5 is on when typeString is a URL.           identifier. This identifier is then copied in the resultSetld
This name must follow the same naming scheme as Java                   when the QuestObjects Result Set is sent to the Client
packages: They must use the Internet domain name of the                Quester. In this way Client Questers know which request the
one who defined the type, with its elements reversed. For              QuestObjects Result Set belongs to. (This is important
example, custom types defined by MasterObjects would              5    because the system is asynchronous and on occasions it may
begin with 'com.masterobjects'.                                        occur that a newer QuestObjects Result Set is sent to the
   The QoQuery entity models the specification of a QuestO-            client before an older one. The request identifier and
bjects Query. It includes a queryString that contains the              QuestObjects Result Set identifier allow the Client Quester
value the Content Channel is queried for (which is named               to detect and handle this.)
queryString in the figure). In addition to the queryString,       10
                                                                          The core entity in the figure is QoQuester. QoQuester is
QoQuery has a property 'qualifier' that can hold any other
                                                                       the superclass of both QoClientQuester (part of the client
attributes of the query. The format and meaning of the
                                                                       and thus depicted in FIG. SC) and QoServerQuester (de-
qualifier's contents is defined by the Content Channel that
executes the query. Furthermore, it can be specified which             picted in FIG. SD). The QoQuester entity models the
row numbers of the total result set must be returned using the    15
                                                                       Quester concept. Its primary task is to maintain an input
property 'rownums'. The property 'requestedTypes' can                  buffer, to make sure that QuestObjects Queries are executed
optionally hold a list of QoTypes, limiting the types of the           and to store and provide access to the QuestObjects Result
strings that will result from the query. The 'timeout' property        Sets returned by QuestObjects Services in reply to QuestO-
can be used to specify a maximum amount of time execution              bjects Queries. At all times, a QoQuester holds one QoRe-
of the query may take.                                            20   sultSet that contains the results of the latest QuestObjects
   Queries may include a type (QoQuerytype). Query types               Query. (Note that a QoQuester may hold other QoResults-
are similar to Qo Type (i.e. String Types), and can be used by         Sets as well, for example for optimization purposes.) Client
QuestObjects Clients to find all QuestObjects Services that            Questers and Server Questers exist in a one-to-one relation-
support a certain kind of Query.                                       ship with each other: for every Client Quester there is
   The result of a query is represented by the QoResultSet        25   exactly one corresponding Server Quester, and vice versa.
entity. QuestObjects Result Sets are collections of QuestO-            All properties listed in QoQuester are present and equal,
bjects Strings that are sent from a QuestObjects Server to a           both in the Client Quester and in the corresponding Server
QuestObjects Client in response to a query. QoResultSets               Quester. An important exception is the resultSet property. In
are created and filled by a QuestObjects Service (to which             the Server Quester, this is always the entire QuestObjects
QoResultSet has a reference named 'service'), based on the        30   Result Set of the latest Query. However, in order to minimize
QoQuery to which the QoResultSet has a reference. Actual               network traffic the Server Quester is intelligent about the
results are stored as an array of QoStrings in the 'strings'           portion it actually sends to the Client Quester. Questers
property. Elements of the QuestObjects Result Set (i.e.                include a property 'minimumBatchTime' that indicates the
QoStrings) may be selected, as indicated by the 'selected'             minimum amount of time that should pass before the Server
property that is a list of indices in the strings array of        35   Quester sends results to the Client Quester. This allows the
selected strings. Also, one of the QoStrings may be marked             Server Quester to accumulate results and send them as a
as current as indicated by the 'current' property. (When a             single action instead of as a separate action for each result.
QoString is marked as current it means that all operations are         There are two situations in which the Server Quester may
performed on that QoString, unless another one is explicitly           ignore this minimum batch time:
specified.) QuestObjects Result Sets include an attribute         40      (a) when the result set is complete before the minimum
'ordered' that indicates whether the QoStrings in the QoRe-            batch time has passed, and
sultSet are ordered. Sometimes, especially when a QuestO-                 (b) when the number of accumulated results exceeds the
bjects Result Set is narrowed down by a new Query, the fact            number indicated by the 'resultSetBatchSize' property
that the QoResultSet is ordered may mean that the QuestO-              before the minimum batch time has passed.
bjects Client does not need to actually execute a new Query;      45      If, for whatever reason, the Server Quester postpones
instead, it can filter the previous QuestObjects Result Set            sending the accumulated results to the Client Quester, the
itself according to the new queryString.                               (optional) 'maximumBatchTime' property indicates how
   As further described below, Server Questers may have a              long it may postpone the sending. Even if no results are
QuestObjects Result Set, of which only a part is sent to the           available yet, when the maximumBatchTime passes, the
QuestObjects Client. At all times, the 'rownums' property of      50   Server Quester must notify the Client Quester thereof.
QoResultSet indicates the row numbers of QoStrings that                   Results are sent to the Client Quester in batches, the size
are actually present in the QoResultSet. The rownums                   of which is indicated by the 'resultSetBatchSize' property.
property may have different values for corresponding QoRe-             Occasionally, the Server Quester may deviate from this
sultSets on the QuestObjects Server and the QuestObjects               batch size, notably when the number of results that is not
Client. The same holds for the 'strings' property. The 'com-      55   present on the client is smaller than the batch size or when
plete' property is the percentage of the QoStrings in the              the maximumBatchTime has passed. This concept can be
server-side QoResultSet that is present in the corresponding           taken even further, for example when the batch size is 10
client-side QoResultSet as well. The property 'totalNum-               results and the Server Quester has 11 results, the Server
berOfStrings' indicates the total number ofQoStrings in the            Quester may send them all, even though it exceeds the batch
QoResultSet, whether actually present or not. For server-         60   size, because sending one extra result with the other 10 is
side QoResultSets this number is always equal to the length            probably more efficient than sending a single result in a
of the 'strings' array, but for client-side QoResultSets the           separate batch at a later point. The Server Quester can use
number may be smaller.                                                 the 'clientMaximumLatency' to make such decisions; it
   Finally, result sets include an identifier 'resultSetld'.           indicates the maximum expected amount of time that elapses
Every time a Client Quester uses the protocol of the present      65   between sending a message and receiving its response. The
invention to send something to the Server Quester that may             higher this value, the more likely it is that sending the
result in a new QuestObjects Result Set, it includes a request         eleventh result with the other ten is more efficient.
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 34 of 39


                                                    US 9,760,628 B2
                             25                                                                     26
   Questers include an input buffer. The content of the input          ing is an opt1m1zation as well. Caching is done by the
buffer is what the QuestObjects Service will be queried for.           QoResultsCache entry, to which the QuestObjects Control-
In the Client Quester, the input buffer is controlled by the           ler has a reference. The QoResultsCache has a list of cached
application that uses the QuestObjects system. For example,            entries ('resultsCacheEntries'). The entry of the cache is
an application with a graphical user interface may update the     5    modeled as QoResultsCacheEntry, an entity that has a list of
input buffer according to key presses in one of its input              QuestObjects Result Sets for combinations of query strings
fields. The Client Quester keeps the input buffer of its               and qualifiers (as defined in QoQuery).
corresponding Server Quester up to date using the protocol                The last entity in FIG. SA-SB is QoQueryValidator.
of the present invention.                                              QoQueryValidator is an abstract class that defines the
   Properties 'highestReceivedResultSetld' and 'latestRe-         10
                                                                       method 'isValid'. This method has a query string as a
questld' are used to detect when QuestObjects Result Sets
                                                                       parameter and returns either 'true' or 'false'. QuestObjects
are received out of order. As with the 'resultSetld' property
                                                                       Services may declare and publish a QoQueryValidator. By
of the QoResultSet, every QuestObjects Result Set includes
an identifier. The 'highestReceivedResultSetld' property               doing so, they allow the QuestObjects Server to verify the
stores the highest of all received QuestObjects Result Set        15
                                                                       validity of a query string without actually having to send it
identifiers. If a Client Quester only needs the latest results,        to the QuestObjects Service, thus eliminating network traffic
it can simply discard received QuestObjects Result Sets that           for invalid query strings.
have a lower identifier than 'highestReceivedResultSetld'.                FIG. SC displays the minimal entities every QuestObjects
The 'latestRequestid' is the identifier of the latest request.         Client must have. Every client of the QuestObjects System
The QuestObjects Result Set with an identifier that matches       20   at least has a Client Controller QoClientController. QoCli-
'latestRequestid' holds the results of the latest request.             entController is a subclass of QoController that implements
   The remaining properties of QoQuester store the QuestO-             the client side of the protocol of the invention. Applications
bjects Service the Quester uses ('service'), the optional              using the QuestObjects System do so through Client
qualifier that Queries to this QuestObjects Service need               Questers, modeled as QoClientQuester. QoClientQuester is
('qualifier'), the types the Quester can handle ('types'),        25   the subclass of QoQuester that implements client-specific
whether an application proxy is needed, and the optional               Quester functionality. The figure contains the entity 'Active-
function of the Quester in the application ('applicationFunc-          Component'. It represents some entity that uses the QuestO-
tion', used by the application proxy mechanism to determine            bjects System through one or more Client Questers.
how the value of the Quester is to be passed to the appli-                FIG. SD shows the server part of the embodiment of the
cation/web server). In addition, if the update interval prop-     30   present invention, and includes the QoServerQontroller, one
erty 'autoUpdateinterval' is set to a non-zero value, the              of the subclasses of QoController. QoServerController
Server Quester will automatically repeat the last Query with           implements the server-side part of the protocol of the present
that interval. This is useful for QuestObjects Services that           invention. In addition, it maintains a list of sessions running
are not capable of pushing results themselves. A mechanism             on the server, and it has references to a Persistent Quester
is required to allow any other entity to be notified of changes   35   Store, an optional Service Directory and a list of optional
in the Quester. There are many ways this can be done. As an            Application Host Synchronizers. For security reasons, one
example in the embodiment shown in FIGS. SA-SF an event                implementation of the QuestObjects System may require
mechanism is included that involves event listeners and                that only certified clients can connect to the system. A
event handlers, very similar to the Java2 event mechanism.             boolean 'requiresCertification' indicates this.
An entity that wants to be notified of changes must imple-        40      The QuestObjects System is session-based. This means
ment the QoQuesterChangeListener interface and then be                 that clients that use the system are assigned to a session,
added to the Quester's 'changeListeners' property (using the           modeled by the QoSession entity. Every session has a unique
method 'addQuesterChangeListener'). When the Quester                   identifier, the 'sessionld'. The QoSession entity maintains a
changes, it will call the 'questerChanged' method of all               list of Server Questers that are active in the session (stored
registered QoQuesterChangeListeners with a QoQuester-             45   in the 'serverQuesters' property). Furthermore, it has a
ChangeEvent as a parameter. The QoQuesterChangeEvent                   reference to the Server Controller through which a QuestO-
holds a description of the changes of the Quester; it has a            bjects Client is using the session.
reference to the Quester that raised the event and an event               QoServerQuester is the server-side subclass of
type. In FIG. S three event types are displayed                        QoQuester. It includes a reference to the session it is being
(INPUT_BUFFER_CHANGED indicates that the Quester's                50   used in (the 'session' property). Furthermore, when the
input     buffer    has    changed,      RESULT_SET_CUR-               QuestObjects Service that the Quester uses has a Query
RENT_CHANGED indicates that the current item of the                    Validator, QoServerQuester has (a reference to) a copy of
Quester's Result Set has changed, and RESULT_SET_SE-                   that Query Validator, so that query strings can be validated
LECTED_CHANGED indicates that the list of selected                     before they are actually sent to the QuestObjects Service.
results in the Quester's Result Set has changed). More event      55      The QoPersistentQuesterStore is an entity that is able to
types can be added as desired.                                         store a user's session and to restore it at some other time,
   Another important entity in FIG. SA-SB is QoController.             even when the session would normally have expired or even
QoController is the entity that implements the protocol of             when the same user is connecting from a different client
the present invention. In addition, it knows how to buffer             machine. To this end, QoServerQuester has two methods
usage statistics and also handles the caching of result sets.     60   'store' and 'restore'. The first, 'store', returns a QoStored-
QoController includes two subclasses (QoClientController               Quester, which is a (persistent) placeholder of the Server
and QoServerController), depicted in FIG. SC and FIG. SD,              Quester that contains all relevant data of that Server Quester.
respectively. Buffering of usage statistics is an optimization         The second, 'restore', needs a QoStoredQuester as an argu-
that eliminates the need of exchanging usage data between              ment. The two are each other's inverse, which means calling
the layers of the system every time a result is used. Instead,    65   'store' on a QoServerQuester and then calling 'restore' on
the QuestObjects Controller buffers that data and flushes the          the result creates a new QoServerQuester that is an exact
buffer when the statisticsBufferFlushTime has passed. Cach-            copy of the original QoServerQuester.
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 35 of 39


                                                      US 9,760,628 B2
                              27                                                                       28
   QoServiceDirectory acts as a Yellow Pages or directory of             the name and password with which is logged in. Finally,
QuestObjects Services. For each QuestObjects Service it                  'pricinginfo' contains information about the costs involved
stores the name and address, as well as the address of the               in using the Service. It is formatted as XML, conforming to
QuestObjects Server through which the Service can be                     a well-defined structure (i.e. DTD or Schema).
accessed. Furthermore, Services' profiles are additionally          5       A Content Channel has a name (the 'name' property) and
stored to allow clients to find all QuestObjects Services                a profile (QoContentChannelProfile). The profile provides
satisfying desired criteria.                                             information about the Content Channel, namely about the
   Finally, QoAppHostSynchronizer is the AppHost Syn-                    Query Types it accepts ('queryTypes'), the types of the
chronizer. QoAppHostSynchronizer has its address as a                    Strings it can provide ('types'), and the DTDs that QuestO-
property ('appHostAddress').                                        10   bjects Strings' metadata conforms to. In addition, it has a
   FIG. SE-SF depicts the service part of the embodiment of              textual 'description' of the content the Content Channel
the present invention. Content is disclosed through Content              discloses.
Channels (the QoContentChannel entity). Content Channels                    Content Channels also have properties that define the
use Content Access Modules (QoContentAccessModule) to                    criteria Query Strings have to satisfy. The property 'que-
obtain their data in a standardized way, so only the Content        15   ryStringMinLength' defined the minimum length a valid
Access Module knows how to communicate with the under-                   query has. Alternatively or additionally, 'queryStringRegu-
lying data source. Content Channels are organized in Syn-                larExpressions' may contain a list of regular expression
dicators (the QoSyndicator entity), and each syndicator                  describing valid Query Strings (meaning that Query Strings
includes a list of Content Channels. Each Quester in the                 have to match at least one of the regular expressions). The
QuestObjects System uses a specific Content Channel of a            20   property 'queryStringFilters' may hold a list of regular
specific Syndicator. This is called a QuestObjects Service,              expressions and replacement strings that can transform
namely one of the Content Channels of a Syndicator. The                  Query Strings in a well-defined manner (for example the
property 'subscriptionRequired' indicates whether the user               way the standard UNIX utility 'sed' does it). Instead ofusing
needs to be a registered user to be allowed to use the Service.          these three properties, Content Channels may define a
If it is false, only users listed in 'users' may use the Service.   25   QoQueryValidator (described above in FIG. SA-SB). If there
Users can be subscribed to QuestObjects Services, which is               is a Query Validator, 'queryStringMinLength', 'queryStrin-
modeled by the QoSubscription entity. Statistics are kept per            gRegularExpressions', and 'queryStringFilters' are ignored.
Content Channel using the QoUsageStatisticsStore entity.                    As described above, Syndicators may have a list of users.
Content Engines optionally have a Query Validator that the               Users (Qo User) have a name and a password, as well as a list
QuestObjects Server may use to validate Query Strings               30   of subscriptions (QoSubscription). QoSubscription models a
before sending them off to the QuestObjects Service. In                  user's subscription to a Service (the 'service' property). The
addition, Content Channels have a profile that consists of a             properties 'startDate' and 'expirationDate' define the time
Content Channel's description, a list of types (QoType) of               frame during which the subscription is valid. Outside that
QuestObjects Strings the Content Channel can provide, an                 time frame the user will be denied access through the
optional list of DTDs of that metadata of QuestObjects              35   subscription. The maximum number of queries the user may
Strings from the Channel conforms to, and an optional list               run in the Service is stored in the 'query Limit' attribute. The
of Query Types the Content Channel accepts.                              'queryLimitReset' defines when the query counter is reset.
   QuestObjects Servers communicate with QuestObjects                    For example, if queryLimit is 10 and queryLimitReset is 7
Services through the QoServiceSession. The QoServiceSes-                 days, the user may run 10 queries per week. (If queryLimit
sion has a static reference to the QuestObjects Service it          40   equals zero the number of queries is unlimited and que-
belongs to, as well as a static array of IP addresses of                 ryLimitReset is ignored.) The property 'resultLimit' stores
QuestObjects Servers that are allowed to connect to the                  the maximum number of results the user may receive from
QuestObjects Service. In some versions of the QoService-                 the subscription. Similar to 'queryLimitReset', 'resultLimi-
Session the array of IP addresses can be replaced by a list of           tReset' defines how often the result counter is reset. If
addresses and netmasks, or by IP address ranges. Every              45   'resultLimit' equals zero the number of results is unlimited
instance of QoServiceSession has the IP address of the                   and 'resultLimitReset' is ignored. The property 'pushAl-
server that is using the session (serverAddress), a connec-              lowed' indicates whether the user may use the Service in
tionTimeout indicating the maximum period of idle time                   pushing mode. If so, 'pushlntervalLimit' indicates the mini-
before the Service Session is automatically ended, and a                 mum amount of time that has to pass between two pushes.
serviceSessionid that can be used to refer to the Service           50   A 'historyAllowed' variable indicates whether a history is
Session.                                                                 kept of the use of the subscription; if so, 'historyLimit'
   As described above, a QuestObjects Service is one of the              indicates the maximum size of the history. If the maximum
Content Channels of a Syndicator, so QoService has a                     size is exceeded, the oldest history data is deleted so that the
reference to both ('syndicator' and 'contentChanner'). The               size of the history is below the maximum size again. If
property 'listable' indicates whether the Service may be            55   'historyLimit' equals zero, the size of the history is unlim-
listed in a Service Directory (server::QoServiceDirectory).              ited. Finally, a 'usageAnonymous' variable indicates that the
If not, the Service can only be used if the application writer           QoUsageRecords that are generated for this subscription
(i.e. the progrannner using the QuestObjects to develop an               must not contain user information (this is necessary because
application) knows that it exists and where it is available.             of privacy issues).
The property 'name' is the Service's name, used in the              60      If 'keepServiceStatistics' is true, then the QoUsageStatis-
Service Directory amongst others. This name must use the                 ticsStore can store three kinds of statistics:
same naming scheme as the names of custom types. The                        statistics about Strings that have been displayed on the
boolean 'subscriptionRequired' indicates whether users                         client; the 'keepClientDisplayedStatistics' indicates
must be subscribed (modeled by QoSubscription) to the                          whether this kind of statistics are kept.
Service in order to be allowed to use it. If the Content Engine     65      statistics about Strings that have actually been selected on
of this Service's Content Channel requires login, 'conten-                     the client; the 'keepClientSelectedStatistics' indicates
tEngineLoginName' and 'contentEngineLoginPassword' are                         whether this kind of statistics are kept.
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 36 of 39


                                                     US 9,760,628 B2
                              29                                                                       30
   statistics about Strings that have a used on the client; the         present invention must be present as Plug-Ins, DLL's, or an
      'keepClientUsedStatistics' indicates whether this kind            equivalent device, or they must be downloaded to the client
      of statistics are kept.                                           computer as applets. These applets can be written in the Java
   The Client Quester determines the exact meaning of the               language, when they are needed. For security reasons, such
three kinds of statistics. In the case of web applications, a      5    Client systems including web browsers usually do not allow
string is generally considered displayed when the Client                'foreign' software (i.e. software that is not an integral part of
Quester accesses it in its QuestObjects Result Set. It is               the web browser) to influence or change data entered by the
considered selected when a new Query is executed with the               user before it is sent to the application server (in this case the
String as Query String. It is considered used when the form             web server). Without an additional infrastructure on the
on which the Client Quester is active is submitted with that       10
                                                                        server side, the present invention could not easily be used to
String. The actual data is stored as a list ofQoUsageRecords
                                                                        enter data by users of systems with such limited technical
in the property 'records'.
                                                                        capabilities on the client, because data entered and selected
   A QoUsageRecord holds usage information about a
QuestObjects String or a number ofQuestObjects Strings. If,             using the present invention would not be communicated to
in one Service Session, a Quester gets the same Result Set         15
                                                                        the existing application/web server. However, the modified
more than once (consecutively), the usage data of each of the           invention and method described in FIG. 9, referred to as an
Strings in the Result Set is grouped in one QoUsageRecord.              Application Proxy, offers a solution.
However, if 'stringKey', 'stringValue', 'rowinResultSet', or                Although the system depicted in FIG. 9 can be used to
'totalRowsinResultSet' changes, a new QoUsageRecord                     support clients in practically any server-based application
must be used from that point on. The properties of QoUs-           20   server, and particularly in the case of a web server hosting
ageRecord mean the following:                                           an application used by end users to enter data that is partially
   stringKey: if available, this is the unique key of the               retrieved using the present invention, the system is not
      QuestObjects String as provided by the Content                    limited to the web. The system provides an ideal solution for
      AccessModule.                                                     current web-based applications that consist of web browsers
   stringValue: the value of the QuestObjects String.              25   903 on the client side and web host computers 901 with web
   rowinResultSet: the row of the QuestObjects String in its            server software 917 on the server side. To allow the web
      QuestObjects Result Set.                                          server 917 to access data selected using the present inven-
   totalRowsinResultSet: the number of rows the QuestOb-                tion, this system provides a link between the web server and
      jects String's Result Set had.                                    the QuestObjects Server 902. In this case, QuestObjects
   dateReturnFirst: the timestamp of the first time the            30   Server acts as a data-entry proxy between the existing client
      QuestObjects String was returned by the Content Chan-             system (web browser) and the existing web server. Data
      nel.                                                              entered by the client is submitted to the QuestObjects
   dateReturnLast: if the Qo U sageRecord represents a group            Adaptor instead of to the web server. The QuestObjects
      of usage events, this is the timestamp of the last event.         Adaptor then fills in the values of the Questers and passes
   clientDisplayed: indicates whether the QuestObjects Cli-        35   the data to the web server. An Application Proxy is not
      ent that received the QuestObjects String considers it to         required if the QuestObjects Client components can directly
      be displayed.                                                     insert data into the client entry form on the web browser, as
   clientSelected: indicates whether the QuestObjects Client            is the case on certain platforms that allow integration
      that received the QuestObjects String considers it to be          between Java applets or other components and JavaScript in
      selected.                                                    40   the web browser.
   clientUsed: indicates whether the QuestObjects Client                    In FIG. 9, the web server runs on a host computer 901
      that received the QuestObjects String considers it to be          typically associated with a fixed IP address or an Internet
      used.                                                             host name. The web server is accessed by any number of
   applicationName: the name of the application to which                clients using web browsers 903. To allow users to enter data
      the Quester that received the QuestObjects String            45   and send data to the server, web pages make use of HTML
      belongs.                                                          forms 904. To use the present invention, user interface
   appliationFunction: the function (if available) of the               elements such as entry fields in these HTML forms are
      Quester that received the QuestObjects String.                    associated with Questers 905 in the form of browser Plug-
   activeComponentld: the identifier of the Active Compo-               Ins or Java Applets. Through a QuestObjects Controller 906
      nent that received the QuestObjects String.                  50   those Questers allow the user to access one or more QuestO-
   user: the identifier of the user that saw/selected/used the          bjects Services hosted by a QuestObjects Server 902 using
      String. If the user's subscription has 'false' as value of        the protocol of the present invention 907. The Server Con-
      'usageAnonymous', then this property is empty.                    troller 908 forwards user actions generated in the Client
   Queries are executed by QoQueryExecutors. A Query                    Questers 905 to their corresponding Server Questers 909
Executor has a reference to the Service Session in which the       55   that thus are always aware of data selected in the Client.
Query is executed, it has a reference to the Query itself, and          When a Server Quester is first activated, it checks whether
it also has a reference to the Server Quester that has the              it is being used by a client system that requires the use of an
Query executed. This reference may be a remote object                   Application Proxy. If the answer is yes, then the Quester
when Corba is being used, for example. If some proprietary              creates a corresponding AppHost Synchronizer 911 that
protocol is used, it may just be the unique identifier of the      60   contacts the QuestObjects Adaptor 914 on the host computer
Server Quester.                                                         901 using a standardized protocol 915. The QuestObjects
   FIG. 9 shows a method for using the present invention in             Adaptor then knows which QuestObjects Server to contact
systems that have limited technical capabilities on the Client          to retrieve QuestObjects data 915 after the user submits form
side, such as, for example, web browsers with embedded                  data 912 to the application host using the existing applica-
Java applets. If developers of client systems have not             65   tion protocol 913, such as HTTP POST or HTTP GET. The
integrated Client components of the present invention into              QuestObjects Adaptor then replaces the appropriate form
their client software, then Client components needed for the            field data with the strings selected in the Server Questers 909
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 37 of 39


                                                    US 9,760,628 B2
                             31                                                                      32
before forwarding this form data, now including data                   Enterprise search and retrieval systems; Enterprise reference
selected using the present invention, to the web server 917.           works; Enterprise address books; Control systems for send-
Design Implementation                                                  ing sensor readings to a server that responds with appropri-
   The preceding detailed description illustrates software             ate instructions or actions to be taken; Client access to
objects and methods of a system implementing the present          5    dictionary, thesaurus, encyclopedia and reference works;
invention. By providing a simple and standardized interface            Access to commercial products database; Literary quotes
between Client components and any number of Content                    library; Real-time stock quote provision; Access to real-time
Engines that accept string-based queries, the present inven-           news service; Access to Internet advertisements; Access to
tion gives content publishers, web publishers and software             complex functions (bank check, credit card validation, etc);
developers an attractive way to offer unprecedented inter-        10   Access to language translation engines; Access to classifi-
active, speedy, up-to-date and controlled access to content            cation schemes (eg, Library of Congress Subject Headings);
without the need to write an access mechanism for each                 Access to lookup lists such as cities or countries in an order
content source.                                                        form; Personal address books; and, Personal auto-complete
   In addition to acting as a standardized gateway to any              histories.
content engine, the present invention can intelligently cache     15      The foregoing description of preferred embodiments of
query results, distribute Services over a network of Servers,          the present invention has been provided for the purposes of
validate user and other client input, authorize user access            illustration and description. It is not intended to be exhaus-
and authenticate client software components as needed.                 tive or to limit the invention to the precise forms disclosed.
These and other optional services are provided by the                  Obviously, many modifications and variations will be appar-
present invention without requiring additional work on the        20   ent to the practitioner skilled in the art. The embodiments
part of software developers or content publishers. Publishers          were chosen and described in order to best explain the
can also keep track of usage statistics, on a per-user basis as        principles of the invention and its practical application,
required allowing flexible billing of content access. Content          thereby enabling others skilled in the art to understand the
Access Modules allow software developers and vendors of                invention for various embodiments and with various modi-
Content Engines such as database vendors and search engine        25   fications that are suited to the particular use contemplated. It
vendors to create simplified ways for developers and imple-            is intended that the scope of the invention be defined by the
menters of such content engines to disclose information                following claims and their equivalence.
through the present invention.                                            What is claimed is:
   End users of the present invention experience an unprec-               1. A computer comprising a processor and a memory, the
edented level of user-friendliness accessing information that     30   computer further including computer-executable instruc-
is guaranteed to be up-to-date while being efficiently cached          tions stored in the memory of the computer which, when
for speedy access as the number of simultaneous users                  executed by the processor of the computer implement the
grows.                                                                 functionality of:
   The present invention can be implemented on any client                 a client object adapted to receive input comprising a
and server system using any combination of operating              35         lengthening string of characters from a user, the client
systems and programming languages that support asynchro-                     object sending multiple query messages corresponding
nous network connections and preferably but not necessarily                  to multiple versions of said input to a server system
preemptive multitasking and multithreading. The interface                    while a user modifies the input comprising a lengthen-
of the present invention as it appears to the outside world                  ing string of characters, the client object asynchro-
(i.e. progranmiers and developers who provide access to end       40         nously receiving return messages with results in
users and programmers who provide Content Access Mod-                        response to the multiple versions of the input;
ules to Content Engines used by content publishers) is                    wherein upon receiving one of the return messages, the
independent of both the operating systems and the program-                   client object checks the usability of the results of the
ming languages used. Adapters can be built allowing the                      one of the return messages using a latest version of the
tiers of the system to cooperate even if they use a different     45         input to determine whether to display at least some of
operating system or a different programming language. The                    the results of the one of the return messages to the user.
protocol of the present invention can be implemented on top               2. The computer of claim 1, wherein the client object is
of networking standards such as TCP/IP. It can also take               associated with a browser and has previously been down-
advantage of inter-object communication standards such as              loaded from a server system.
CORBA and DCOM. The object model of the present                   50      3. The computer of claim 1, wherein, upon testing the
invention can be mapped to most other progranmiing lan-                usability of server system results, at least some result data is
guages, including Java, C++, Objective C and Pascal.                   displayed as an auto-completion inside of an input field.
   Third-party vendors of software development and data-                  4. The computer of claim 1, whereby the lengthening
base management tools can create components that encap-                string is entered into an input field, and wherein upon testing
sulate the present invention so that users of those tools can     55   the usability of server system results, at least some result
access its functionality without any knowledge of the under-           data is displayed in a separate area that is associated with the
lying protocols and server-side solutions. For example, a              input field or that pops up near said input field.
4GL tool vendor can add an 'auto-complete field' to the                   5. The computer of claim 1, whereby the lengthening
toolbox of the development environment allowing develop-               string is entered into an input field, and wherein one or more
ers to simply drop a Questlet into their application. In order    60   symbols displayed inside of the input field indicate(s) to the
to function correctly, the auto-complete field would only              user one or more of whether or not said server system is
need a reference to the QuestObjects Server and one or more            present, whether the server system is available for use, the
QuestObjects Services, but it would not require any addi-              current state of the server system, whether a query has been
tional programming.                                                    sent to the server system, whether more results are available,
   Examples of Applications in which the invention may be         65   whether a previous result is available, whether a next result
used include: Access system for database fields (for lookup            is available, or whether the current result is the only avail-
and auto-complete services); Enterprise thesauri system;               able match.
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 38 of 39


                                                     US 9,760,628 B2
                             33                                                                      34
  6. The computer of claim 1, wherein the client object                  16. The system of claim 13, wherein, upon testing the
transmits an associated query message to the server system             usability of the server system results, at least some result
upon each detected change to the input.                                data is displayed as an auto-completion inside of an input
   7. The computer of claim 1, wherein the client object               field.
accumulates input before transmitting an associated query         5       17. The system of claim 13, whereby the lengthening
message to the server system.                                          string is entered into an input field, and wherein upon testing
   8. The computer of claim 1, wherein the client object               the usability of the server system results, at least some result
caches results received from the server system and reuses              data is displayed in a separate area that is associated with the
said cached results when Previously Presented queries                  input field or that pops up near said input field.
                                                                  10
match queries contained in the cache or if cached query                   18. The system of claim 13, whereby the lengthening
results can be filtered to match the Previously Presented              string is entered into an input field, and wherein one or more
queries, instead of sending messages representing those                symbols displayed inside of the input field indicate(s) to the
Previously Presented queries to the server system.                     user one or more of whether or not said system is present,
   9. The computer of claim 1, wherein the client object          15
                                                                       whether the system is available for use, the current state of
determines the usability of each server system response by             the system, whether a query has been sent to the server
comparing an original input to a then-current input; and               system, whether more results are available, whether a pre-
wherein the client object deems the results usable if they             vious result is available, whether a next result is available,
match.                                                                 or whether the current result is the only available match.
   10. The computer of claim 1, whereby the client object         20      19. The system of claim 13, wherein the server system
caches content results received from the server system and             sends return messages to the client object containing results
reuses these cached results when new queries match queries             both in response to the input and associated with a string
contained in the cache, instead of sending those new queries           contained elsewhere on the same client object to which the
to the server system.                                                  input has a predefined dependency.
   11. The computer of claim 1, wherein the client object         25      20. The system of claim 13, wherein the server system
determines the usability of each server system result by               retrieves the results from one or more of a database, a search
comparing a request identification to a then-current request           and retrieval system, a thesaurus, a reference work, an
identification; and wherein the client object deems the                address book, a control system, a dictionary, an encyclope-
results usable if they match.                                          dia, a products database, a quotes library, a stock quote
   12. The computer of claim 1, wherein the query message
                                                                  30   system, a news service, internet advertisements, a catalog, a
                                                                       complex function, a translation engine, a classification
sent to the server system includes a request identification
                                                                       scheme, a lookup list, an auto-complete history, an algo-
that is included by the server system in the corresponding
                                                                       rithm, a directory, a search engine, a database retrieval
server response message.
                                                                       engine, or the cache.
   13. A system comprising:
                                                                  35      21. The system of claim 13, wherein the client object
   a server system, including one or more computers, which             transmits an associated query message to the server system
      is configured to receive query messages from a client            upon each detected change to the input.
      object, the server system receiving and asynchronously              22. The system of claim 13, wherein the client object
      responding to the query messages from the client object          accumulates input before transmitting an associated query
      over a network;                                             40   message to the server system.
   the client object that, while a user is providing input                23. The system of claim 13, wherein the client object
      comprising a lengthening string of characters, sends             caches results received from the server system and reuses
      query messages to the server system;                             said cached results when new queries match queries con-
   whereby the query messages represent the lengthening                tained in the cache or if cached query results can be filtered
      string as additional characters are being input by the      45   to match the new queries, instead of sending messages
      user; and                                                        representing those new queries to the server system.
   wherein the server system, while receiving said query                  24. The computer of claim 1, wherein the computer is a
      messages, uses the input to query data available to the          client computer and the client object is downloaded to the
      server system and send return messages to the client             client computer from a server computer.
      object containing results in response to the input;         50      25. Anon-transient computer readable medium containing
   wherein the server system caches query results and sub-             program instructions for causing a computer to implement:
      sequently determines results by looking up the query in             a client object adapted to receive input comprising a
      said cache so that it can avoid performing a query for                  lengthening string of characters from a user, the client
      the same input on a data source or looking up said                      object sending multiple query messages corresponding
      query in a second cache.                                    55          to multiple versions of said input to a server system
   14. The system of claim 13, wherein upon receiving a                       while a user modifies the input comprising a lengthen-
return message of the return messages from the server                         ing string of characters, the client object asynchro-
system, the client object tests the usability of the results in               nously receiving return messages with results in
the return message by checking that the return message                        response to the multiple versions of the input;
corresponds to a latest query, and if usability is established,   60      wherein upon receiving one of the return messages, the
the client object displays or returns at least some result data               client object checks the usability of the results of the
to the user.                                                                  one of the return messages using a latest version of the
   15. The system of claim 14, wherein the usability of a                     input to determine whether to display at least some of
server system result is determined by the client object by                    the results of the one of the return messages to the user.
matching the request identification received in the server        65      26. The computer readable medium of claim 25, wherein
response message against a request identification on the               the computer readable medium is at a server computer
client.                                                                adapted to download the client object to a client computer.
         Case 6:20-cv-00087-ADA Document 1-3 Filed 02/05/20 Page 39 of 39


                                                    US 9,760,628 B2
                             35                                                                    36
  27. The computer readable medium of claim 25, wherein                    latest version of the input to determine whether to
the computer readable medium is at a client computer.                      display at least some of the results of the one of the
   28. A server system consisting of at least one computer                 return messages to the user.
comprising a processor and a memory, the computer further                29. The server system of claim 28 whereby the client
including computer-executable instructions stored in the         5    object is downloaded by a browser on the client computer.
memory of the computer which, when executed by the                       30. The system of claim 28 wherein upon receiving a
processor of the computer implement the functionality of:             return message of the return messages from the server
   a client object, downloaded to a client computer, adapted          system, the client object tests the usability of the results in
      to receive input comprising a lengthening string of             the return message by checking that the return message
      characters from a user, said client object sending mu!-    10   corresponds to a latest query, and if usability is established,
      tiple query messages corresponding to multiple ver-             the client object displays or returns at least some result data
      sions of said input to the server system while a user           to the user.
      modifies the input comprising a lengthening string of              31. The system of claim 28 wherein the usability of a
      characters, the client object asynchronously receiving          server system result is determined by the client object by
      return messages with results in response to the multiple   15   matching the request identification received in the server
      versions of the input; wherein upon receiving one of the        response message against a request identification on the
      return messages, the client object checks the usability         client.
      of the results of the one of the return messages using a                               * * * * *
